

 


 
 


 
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
EAST WEST BANCORP, INC.,
EAST WEST BANK,
UNITED NATIONAL BANK
AND
T. Y. TSAI
 
JUNE 29, 2005
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I CERTAIN DEFINITIONS
2
SECTION 1.01
Certain Definitions
2
ARTICLE II THE MERGER
8
SECTION 2.01
The Merger
(a) The Combination   
(b) Filings     
(c) Articles of Incorporation and By-Laws
(d) Directors and Officers of the Surviving Bank
(e) Effect of the Merger   
8
8
8
8
8
8
SECTION 2.02
Effective Date and Effective Time
8
ARTICLE III CONSIDERATION; EXCHANGE PROCEDURES 
9
SECTION 3.01
Effect on Capital Stock
(a) EWBC Common Stock  
(b) EWB Common Stock   
(c) UNB Common Stock   
(d) Dissenters’ Shares
(e) Cancellation of Certain Shares 
9
9
9
9
9
9
SECTION 3.02
Conversion of UNB Common Stock
(a Stock Transfer Books and Exchange
(b Calculations
9
12
12
SECTION 3.03
No Fractional Shares
12
SECTION 3.04
Exchange Procedures
(a) Exchange Agent
(b) Exchange of Certificates and Cash
(c) Affiliates
(d) No Liability
(e) Voting and Dividends
(f) Withholding Rights
12
12
12
13
13
13
13
SECTION 3.05
Anti-Dilution Provisions
14
SECTION 3.06
Dissenters’ Rights
14
ARTICLE IV ACTIONS PENDING ACQUISITION
14
SECTION 4.01
Forbearances of UNB
(a) Ordinary Course
(b) Capital Stock
(c) Dividends; Etc.
(d) Compensation; Employment Agreements; Etc.
(e) Hiring and Terminations
(f) Benefit Plans
(g) Dispositions
(h) Acquisitions
(i) Capital Expenditures
(j) Governing Documents
(k) Accounting Methods
(l) Contracts
(m) Claims
(n) Adverse Actions
(o) Risk Management
(p) Indebtedness
(q) Loans
(r) Investments
(s) Taxes
(t) Commitments
14
15
15
15
15
15
15
16
16
16
16
16
16
16
16
16
17
17
17
17
17
SECTION 4.02 
Forbearances of EWBC
(a) Ordinary Course
(b) Adverse Actions
(c) Commitments
17
17
17
18
ARTICLE V REPRESENTATIONS AND WARRANTIES 
18
SECTION 5.01
Disclosure Schedules
18
SECTION 5.02
Standard
18
SECTION 5.03
Representations and Warranties of UNB
(a) Organization, Standing and Authority
(b) UNB Capital Stock 
(c) Subsidiaries; Equity Investments
(d) Corporate Power 
(e) Corporate Authority
(f) Regulatory Approvals; No Violations 
(g) Financial Reports; Undisclosed Liabilities
(h) Litigation 
(i) Regulatory Matters
(j) Compliance With Laws
(k) Contracts; Defaults
(l) No Brokers
(m) Employee Benefit Plans
(n) Labor Matters
(o) Environmental Matters
(p) Tax Matters
(q) Risk Management Instruments
(r) Books and Records
(s) Insurance
(t) Allowance For Loan Losses
(u) Trust Business
(v) Real Property
(w) Title
(x) Intellectual Property
(y)  Past Actions.
18
18
18
19
19
19
19
20
20
21
21
21
22
22
24
24
25
27
28
28
28
28
28
28
29
29
SECTION 5.04
Principal Shareholder Representations
29
SECTION 5.05
Representations and Warranties of EWBC and EWB
(a) Organization, Standing and Authority of EWBC
(b) Organization, Standing and Authority of EWB
(c) EWBC Stock
(d) Subsidiaries
(e) Corporate Power 
(f) Corporate Authority
(g) Regulatory Approvals; No Violations
(h) Regulatory Matters
(i) Financial Reports and SEC Documents; Material Adverse Effect
(j) Litigation
(k) No Brokers
(l) Environmental Matters
(m) Insurance
(n) Past Actions
(o) Compliance With Laws
(p) Contracts; Defaults
(q) Employee Benefit Plans
(r) Labor Matters
(s) Tax Matters
(t) Risk Management Instruments
(u) Books and Records
(v) Allowance For Loan Losses
(w) Trust Business
(x) Real Property 
(y) Title
(z) Intellectual Property
29
29
30
30
30
30
30
31
31
32
32
32
32
33
33
33
34
34
36
36
38
38
38
38
38
39
39
ARTICLE VI COVENANTS 
39
SECTION 6.01
SECTION 6.02
SECTION 6.03
SECTION 6.04
SECTION 6.05
SECTION 6.06
SECTION 6.07
SECTION 6.08
SECTION 6.09
SECTION 6.10
SECTION 6.11
SECTION 6.12
SECTION 6.13
SECTION 6.14
SECTION 6.15
SECTION 6.16
SECTION 6.17
SECTION 6.18
SECTION 6.19 SECTION 6.20
Reasonable Best Efforts
Private Placement and SEC Form S-3 Registration
Press Releases 
Access; Information 
Affiliate Letter and Investor Letter 
Acquisition Proposals 
Certain Policies 
Regulatory Applications 
Indemnification by EWBC 
Indemnification by Principal Shareholder 
Benefit Plans
Future Employment
Notification of Certain Matters
Human Resources Issues
Assistance with Third-Party Agreements
Additional Agreements
Pre-Closing Adjustments
Tax Treatment of the Merger 
Limit on Stock Offerings
Non-Solicitation & Confidentiality Agreements
39
40
40
41
42
42
42
43
43
45
46
47
47
47
47
48
48
48
49
49
ARTICLE VII CONDITIONS TO CONSUMMATION OF THE MERGER
49
SECTION 7.01
Conditions to the Parties’ Obligations to Effect the Merger
(a) Shareholder Approvals
(b) Regulatory Approvals
(c) No Injunction; No Litigation
(d) Tax Opinion
49
49
49
49
49
SECTION 7.02
Conditions to Obligation of UNB and the Principal Shareholder to Effect the
Merger
(a) Representations and Warranties; Agreements and Covenants
50
SECTION 7.03
Conditions to Obligation of EWBC
(a) Representations and Warranties; Agreements and Covenants
(b) UNB Disclosure Schedule
(c) Performance of Obligations of UNB
(d) Closing Financial Statements 
(e) Minimum ALL 
(f) FIRPTA Certificate 
(g) Consents
50
50
51
51
51
51
51
51
ARTICLE VIII TERMINATION
52
SECTION 8.01
SECTION 8.02
SECTION 8.03
SECTION 8.04
Termination by Mutual Consent
Termination by Either EWBC, EWB or UNB
Effect of Termination and Abandonment
Escrow
52
52
53
53
ARTICLE IX MISCELLANEOUS
54
SECTION 9.01
SECTION 9.02
SECTION 9.03
SECTION 9.04
SECTION 9.05
SECTION 9.06
SECTION 9.07
SECTION 9.08
SECTION 9.09
SECTION 9.10
SECTION 9.1
Survival 
Waiver; Amendment
Counterparts 
Governing Law, Jurisdiction and Venue
Expenses
Notices
Entire Understanding; No Third Party Beneficiaries
Effect
Severability
Enforcement of the Agreement
Interpretation
54
54
54
54
54
54
56
56
56
56
56
EXHIBITS
EXHIBIT A WRITTEN CONSENT
EXHIBIT B NON-SOLICITATION & CONFIDENTIALITY AGREEMENT
EXHIBIT B-1 PERSONS EXECUTING NON-SOLICITATION & CONFIDENTIALITY AGREEMENT
EXHIBIT C ESCROW AGREEMENT
EXHIBIT D AGREEMENT OF MERGER
EXHIBIT E INVESTOR LETTER
EXHIBIT F AFFILIATE LETTER
       

 
AGREEMENT AND PLAN OF MERGER
 
 
THIS AGREEMENT AND PLAN OF MERGER, dated as of June 29, 2005 (“Agreement”), by
and among East West Bancorp, Inc. (“EWBC”), East West Bank (“EWB”), United
National Bank (“UNB”), and T.Y. Tsai (“Principal Shareholder”).
 
RECITALS:
 
A. EWBC. EWBC is a bank holding company organized under the laws of the State of
Delaware and registered as a bank holding company pursuant to the Bank Holding
Company Act of 1956, as amended (“BHC Act”), having its principal place of
business in San Marino, California.
 
B. EWB. EWB is a California state-chartered commercial bank and a member bank of
the Federal Reserve System, having its principal place of business in San
Marino, California, and all of the outstanding capital stock of which is owned
by EWBC.
 
C. UNB. UNB is a national banking association having its principal place of
business in San Marino, California.
 
D. PRINCIPAL SHAREHOLDER. Principal Shareholder, a citizen of the Republic of
China (Taiwan), is the owner of 4,399,500 shares or approximately 99.99% of all
of the outstanding stock of UNB (“UNB Common Stock”), except for certain
director qualifying shares owned as required by the National Bank Act (“DQ
Shares”) by the directors of UNB (the Principal Shareholder and the UNB
directors together, the “Shareholders”), and has the right to acquire all DQ
Shares in conjunction with the merger of UNB and EWB as contemplated in this
Agreement (the “Merger”).
 
E. INTENTIONS OF THE PARTIES. It is the intention of the parties to this
Agreement that the business combination contemplated hereby be accounted for
under the purchase accounting method and be treated as a “reorganization” under
Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”).
 
F. BOARD ACTIONS. The respective Boards of Directors of each of EWBC, EWB and
UNB have determined by unanimous vote that it is in the best interests of their
respective companies and their shareholders to consummate the strategic business
combination transaction provided for herein.
 
G. WRITTEN CONSENT. As a condition to, and simultaneously with the execution of
this Agreement, the Shareholders have executed and delivered to UNB a written
consent to the Merger, in the form of Exhibit A hereto (“Written Consent”),
approving the Merger as provided for herein.
 
H. NON-SOLICITATION & CONFIDENTIALITY AGREEMENT. A non-solicitation and
confidentiality agreement, in the form attached hereto as Exhibit B (the
“Non-Solicitation & Confidentiality Agreement”), shall be executed by the
Persons listed on Exhibit B-1 hereto.
 
I. ESCROW AGREEMENT. As a condition to, and simultaneously with the execution of
this Agreement, EWB and UNB are executing an Escrow Agreement, in the form of
Exhibit C (the “Escrow Agreement”), and have each deposited the amount of
$3,000,000 into escrow as provided for herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein the parties agree as
follows:
 
ARTICLE I  

 
CERTAIN DEFINITIONS
 
SECTION 1.01   Certain Definitions. The following terms are used in this
Agreement with the meanings set forth below:
 
“Acquisition Proposal” has the meaning set forth in Section 6.06.
 
“Adjusted Shareholders’ Equity” has the meaning set forth in Section 3.02(a).
 
“Affiliate Letter” has the meaning set forth in Section 6.05.
 
“Agreement” means this Agreement, as amended or modified from time to time in
accordance with Section 9.02.
 
“Agreement of Merger” has the meaning set forth in Section 2.01(b).
 
“ALL” has the meaning set forth in Section 5.03(t).
 
“Average Share Price” has the meaning set forth in Section 3.02(a).
 
“Bank Insurance Fund” means the Bank Insurance Fund maintained by the FDIC.
 
“Bank Merger Act” means the Bank Merger Act, as amended.
 
“Bank Secrecy Act” means the Currency and Foreign Transaction Reporting Act (31
U.S.C. Section 5311 et seq.) as amended.
 
“Benefit Plans” has the meaning set forth in Section 5.03(m).
 
“BHC Act” has the meaning set forth in the recitals of this Agreement.
 
“Business Combination” has the meaning set forth in Section 3.05.
 
“Business Day” means Monday through Friday of each week, except a legal holiday
recognized as such by the U.S. Government or any day on which banking
institutions in the State of California are authorized or obligated to close.
 
“California Secretary” means the California Secretary of State.
 
“Cash Portion” has the meaning set forth in Section 3.02(a).
 
“CFC” means the California Financial Code.
 
“CGCL” means the California General Corporation Law.
 
“Closing Financial Statements” has the meaning set forth in Section 7.03(e).
 
“Code” has the meaning set forth in the recitals to this Agreement.
 
“Commissioner” means the California Commissioner of Financial Institutions.
 
“Community Reinvestment Act” means the Community Reinvestment Act of 1977, as
amended.
 
“Costs” has the meaning set forth in Section 6.09(a).
 
“Derivatives Contract” has the meaning set forth in Section 5.03(q).
 
“Disclosure Schedule” has the meaning set forth in Section 5.01.
 
“Dissenters Set Aside” has the meaning set forth in Section 3.02(a).
 
“Dissenters’ Shares” means shares of UNB Common Stock held by a UNB shareholder
with respect to which such shareholder, in accordance with the National Bank
Act, perfects such shareholder’s right to dissent to the Merger.
 
“Dissenting Shareholder” means any holder of Dissenters’ Shares.
 
“DQ Shares” has the meaning set forth in the recitals of this Agreement.
 
“Effective Date” has the meaning set forth in Section 2.02.
 
“Effective Time” has the meaning set forth in Section 2.02.
 
“Environmental Laws” has the meaning set forth in Section 5.03(o).
 
“Equal Credit Opportunity Act” means the Equal Credit Act (15 U.S.C. Section
1691 et seq.) as amended.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” has the meaning set forth in Section 5.03(m).
 
“Escrow” has the meaning set forth in Section 8.04.
 
“Escrow Agent” means North American Title Group, 3 Imperial Promenade, Suite
110, Santa Ana, California 92707.
 
“Escrow Agreement” has the meaning set forth in the recitals to this Agreement.
 
“EWB” has the meaning set forth in the preamble to this Agreement.
 
“EWB Articles” means the Articles of Incorporation of EWB, as amended.
 
“EWB By-Laws” means the by-laws of EWB, as amended.
 
“EWB Common Stock” means the common stock of EWB, 100% of which is owned by
EWBC.
 
“EWB Plan” has the meaning set forth in Section 6.11(c).
 
“EWB Account” means the account specified by EWB for the deposit of the UNB
Termination Fee.
 
“EWBC” has the meaning set forth in the preamble to this Agreement.
 
“EWBC Articles” means the Articles of Incorporation of EWBC, as amended.
 
“EWB Termination Fee” has the meaning set forth in Section 8.03(c).
 
“EWBC Board” means the Board of Directors of EWBC.
 
“EWBC By-Laws” means the by-laws of EWBC.
 
“EWBC Common Stock” means the common stock, par value $.001 per share, of EWBC.
 
“EWBC Disclosure Schedule” has the meaning set forth in Section 5.01.
 
“EWBC Loan Property” has the meaning set forth in Section 5.05(j).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Exchange Agent” means U.S. Stock Transfer Corporation, as provided in
Section 3.02(a).
 
“Exchange Fund” has the meaning set forth in Section 3.04(a).
 
“Fair Housing Act” means the Fair Housing Act (420 U.S.C. Section 3601, et
seq.), as amended.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Reserve Act” means the Federal Reserve Act, as amended.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or the Federal Reserve Bank of San Francisco acting under delegated
authority.
 
“Former UNB Employees” has the meaning set forth in Section 6.11.
 
“GAAP” means generally accepted accounting principles.
 
“Governmental Authority” means any court, administrative agency or commission or
other federal, state or local governmental authority or instrumentality.
 
“Hazardous Substance” has the meaning set forth in Section 5.03(o).
 
“Home Mortgage Disclosure Act” means the Home Mortgage Disclosure Act (12 U.S.C.
Section 2801 et seq.), as amended.
 
“Indemnified Party” has the meaning set forth in Section 6.09(a).
 
“Insurance Cap” has the meaning set forth in Section 6.09(a).
 
“Insurance Policies” has the meaning set forth in Section 5.03(s).
 
“Investor Letter” has the meaning set forth in Section 5.04(b).
 
“Lien” means any charge, mortgage, pledge, security interest, restriction,
claim, lien or encumbrance.
 
“Material Adverse Effect” means, with respect to EWBC or UNB, any effect that
(i) is material and adverse to the financial position, results of operations or
business of EWBC and its Subsidiaries taken as a whole or UNB, as the case may
be, or (ii) would materially impair the ability of either EWBC, EWB or UNB to
perform its obligations under this Agreement or otherwise materially threaten or
materially impede the consummation of the Merger and the other transactions
contemplated by this Agreement; provided, however, that Material Adverse Effect
shall not be deemed to include the impact of (a) changes in banking and similar
laws of general applicability or interpretations thereof by Governmental
Authorities, (b) changes in GAAP or regulatory accounting requirements
applicable to banks and their holding companies generally, (c) changes in
general economic conditions affecting banks and their holding companies
generally, except to the extent such changes disproportionately affect UNB (d)
any modifications or changes to valuation policies and practices in connection
with the Merger or restructuring charges taken in connection with the Merger, in
each case in accordance with GAAP and (e) with respect to UNB, the effects of
any action or omission taken with the prior consent of EWBC or EWB.
 
“Measuring Date” has the meaning set forth in Section 7.03(d).
 
“Merger” has the meaning set forth in the recitals to this Agreement.
 
“Merger Consideration” has the meaning set forth in Section 3.02(a).
 
“Nasdaq” means The Nasdaq Stock Market, Inc.’s National Market System.
 
“National Bank Act” means the National Bank Act, as amended.
 
“National Labor Relations Act” means the National Labor Relations Act, as
amended.
 
“New Plan” has the meaning set forth in Section 6.12(b).
 
“Non-Solicitation and Confidentiality Agreements” has the meaning set forth in
the recitals to this Agreement.
 
“OCC” means the Office of the Comptroller of the Currency.
 
“Pension Plan” has the meaning set forth in Section 5.03(m).
 
“Per Share Cash Consideration” has the meaning set forth in Section 3.02(a).
 
“Per Share Merger Consideration” has the meaning set forth in Section 3.02(a).
 
“Per Share Stock Consideration” has the meaning set forth in Section 3.02(a).
 
“Person” means any individual, bank, corporation, partnership, association,
joint-stock company, business trust, limited liability company or unincorporated
organization.
 
“Principal Shareholder” has the meaning set forth in the preamble to this
Agreement.
 
“Registration Statement” has the meaning set forth in Section 6.02(a).
 
“Regulatory Authorities” has the meaning set forth in Section 5.03(i).
 
“Regulatory Filings” has the meaning set forth in Section 5.03(g).
 
“Rights” means, with respect to any Person, securities or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, or any options, calls or commitments relating
to, or any stock appreciation right or other instrument the value of which is
determined in whole or in part by reference to the market price or value of,
shares of capital stock of such Person.
 
“Savings Association Insurance Fund” means the Savings Association Insurance
Fund maintained by the FDIC.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Documents” has the meaning set forth in Section 5.05(g).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Shareholders” has the meaning set forth in the recitals to this Agreement.
 
“Stock Portion” has the meaning set forth in Section 3.02(a).
 
“Subsidiary” has the meaning ascribed to those terms in Rule 1-02 of Regulation
S-X of the SEC.
 
“Surviving Bank” has the meaning set forth in Section 2.01(a).
 
“Tax” and “Taxes” mean all federal, state, local or foreign taxes, charges,
fees, levies or other assessments, however denominated, including, without
limitation, all net income, gross income, gains, gross receipts, sales, use, ad
valorem, goods and services, capital, production, transfer, franchise, windfall
profits, license, withholding, payroll, employment, disability, employer health,
excise, estimated, severance, stamp, occupation, property, environmental,
unemployment or other taxes, custom duties, fees, assessments or charges of any
kind whatsoever, imposed on the income, properties or operations of UNB or its
Subsidiary by any taxing authority whether arising before, on or after the
Effective Date, together with any interest, additions or penalties thereto and
any interest in respect of such interest and penalties.
 
“Tax Returns” means any return, amended return or other report (including
elections, declarations, disclosures, schedules, estimates and information
returns) required to be filed on or before the Effective Date with respect to
any Taxes of UNB.
 
“Transaction Expenses” has the meaning set forth in Section 3.02(a).
 
“Treasury Shares” shall mean any shares of UNB Common Stock held by UNB or by
EWBC or any of its Subsidiaries, in each case other than in a fiduciary
(including custodial or agency) capacity or as a result of debts previously
contracted in good faith.
 
“UNB” has the meaning set forth in the preamble to this Agreement.
 
“UNB Account” means the account specified by UNB for the deposit of the EWB
Termination Fee.
 
“UNB Articles” means the Articles of Association of UNB, as amended.
 
“UNB Board” means the Board of Directors of UNB.
 
“UNB By-Laws” means the By-Laws of UNB.
 
“UNB Common Stock” has the meaning set forth in Section 3.02(a)
 
“UNB Disclosure Schedule” has the meaning set forth in Section 5.01.
 
“UNB Loan Property” has the meaning set forth in Section 5.03(o).
 
“UNB Termination Fee” has the meaning set forth in Section 8.03(b).
 
“Unrealized Loss Amount” has the meaning set forth in Section 3.02(a).
 
“USA Patriot Act” means the USA PATRIOT Act (Pub. L. No. 107-56).
 
“Waiting Period” has the meaning set forth in Section 4(c) of the Escrow
Agreement.
 
“Written Consent” has the meaning set forth in the recitals to this Agreement.
 
ARTICLE II  
 
THE MERGER
 
SECTION 2.01   The Merger.
 
(a)  The Combination. At the Effective Time, UNB shall merge with and into EWB,
pursuant to CFC Section 4881, the separate existence of UNB as a national
banking association shall cease, and EWB shall survive and continue to exist as
a California state-chartered bank (EWB, as the surviving bank in the Merger,
sometimes being referred to herein as the “Surviving Bank”). EWBC may, at any
time prior to the Effective Time (including, to the extent permitted by
applicable law, after UNB’s shareholders have approved this Agreement), change
the method of effecting the combination of EWB with UNB (including, without
limitation, the provisions of this Article 2) if and to the extent it deems such
change to be necessary, appropriate or desirable; provided, however, that no
such change shall (i) alter or change the amount or kind of consideration to be
issued to the holders of UNB Common Stock as provided for in this Agreement (the
“Merger Consideration”), (ii) adversely affect the tax treatment of UNB’s
shareholders as a result of receiving the Merger Consideration, (iii) impede or
delay consummation of the transactions contemplated by this Agreement, or (iv)
otherwise be materially prejudicial to the interests of the shareholders of UNB.
 
(b)  Filings. Subject to the satisfaction or waiver of the conditions set forth
in Article 7, the Merger shall become effective upon the Effective Time on the
Effective Date, in accordance with CFC Section 4885 upon the filing of an
Agreement of Merger between UNB and EWB as the Surviving Bank, in the form of
Exhibit D hereto (“Agreement of Merger”), certified by the California Secretary
with the Commissioner.
 
(c)  Articles of Incorporation and By-Laws. The articles of incorporation and
by-laws of the Surviving Bank immediately after the Merger shall be those of EWB
as in effect immediately prior to the Effective Time.
 
(d)  Directors and Officers of the Surviving Bank. The directors and officers of
EWB immediately after the Merger shall be the directors and officers of EWB
immediately prior to the Effective Time, until such time as their successors
shall be duly elected and qualified.
 
(e)  Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in CGCL Section 1107, CFC Sections 4888 and 4889 and 12 U.S.C.
Section 214a, including any regulations or rules promulgated thereunder. Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time, all the property, rights, privileges, powers and franchises of UNB shall
vest in the Surviving Bank, all debts, liabilities, obligations, restrictions,
disabilities and duties of UNB shall become the debts, liabilities, obligations,
restrictions, disabilities and duties of the Surviving Bank and the charter of
UNB as a national banking association shall automatically terminate.
 
SECTION 2.02   Effective Date and Effective Time. Subject to the satisfaction or
waiver of the conditions set forth in Article 7 (other than those conditions
that by their nature are to be satisfied at the consummation of the Merger, but
subject to the fulfillment or waiver of those conditions), the parties shall
cause the filings contemplated by Section 2.01 to be made (i) no later than the
third Business Day after such satisfaction or waiver or (ii) such other date to
which the parties may agree in writing. The Merger provided for herein shall
become effective upon such filing or filings and on such date as may be
specified therein and in accordance CFC Section 4487; provided, however, that
the Effective Date shall not occur prior to the tenth day of any calendar month
unless otherwise agreed upon by the parties hereto. The date of such
effectiveness is herein called the “Effective Date”. The “Effective Time” of the
Merger shall be the time as set forth in such filing.
 
ARTICLE III  
CONSIDERATION; EXCHANGE PROCEDURES
 
SECTION 3.01   Effect on Capital Stock. Subject to the other provisions of this
Article 3, at the Effective Time, by virtue of the Merger and without any
additional action on the part of the holders of shares of EWBC Common Stock and
EWB Common Stock:
 
(a)  EWBC Common Stock. Each share of EWBC Common Stock issued and outstanding
immediately prior to the Effective Time shall remain an issued and outstanding
share of common stock of EWBC, and shall not be affected by the Merger;
 
(b)  EWB Common Stock. Each share of EWB Common Stock, issued and outstanding
immediately prior to the Effective Time shall remain an issued and outstanding
share of common stock of the Surviving Bank, and shall not be affected by the
Merger;
 
(c)  UNB Common Stock. Each share of UNB Common Stock issued and outstanding
immediately prior to the Effective Time (other than any Dissenters’ Shares and
Treasury Shares, as defined below) shall be converted into the right to receive
Per Share Merger Consideration, as provided in Section 3.02;
 
(d)  Dissenters’ Shares. Any shares of UNB Common Stock that are “dissenting
shares” within the meaning of 12 U.S.C. Section 214a (“Dissenters’ Shares”)
shall not be converted into or represent a right to receive EWBC Common Stock or
cash hereunder unless and until such shares have lost their status as dissenting
shares under 12 U.S.C. Section 214a, at which time such shares shall be
converted into cash or EWBC Common Stock pursuant to Section 3.02; and
 
(e)  Cancellation of Certain Shares. Any shares of UNB Common Stock held by EWBC
(or any of its Subsidiaries) or by UNB, other than those held in a fiduciary
capacity or as a result of debts previously contracted (“Treasury Shares”),
shall be cancelled and retired at the Effective Time and no Per Share Cash
Consideration or Per Share Stock Consideration shall be paid or issued in
exchange therefore.
 
SECTION 3.02   Conversion of UNB Common Stock.
 
(a)  At the Effective Time, the conversion of each outstanding share of UNB
Common Stock shall proceed as follows:
 
(i)  The terms used herein shall have the following meanings:
 
“Adjusted Shareholders’ Equity” means the equity of UNB as set forth on the
Closing Financial Statements, plus the sum of (x) all amounts paid or accrued in
connection with any actions taken pursuant to Section 6.17 to the extent that
such actions were not necessary to bring UNB into conformity with GAAP or any
applicable rule or regulation of any Governmental Authority; (y) all fees and
expenses of all attorneys, accountants, investment bankers and other advisors
and agents for UNB for services rendered solely in connection with the
transactions contemplated by this Agreement and (z) insurance premiums pursuant
to Section 6.09(a) (collectively, “Transaction Expenses”) paid by UNB prior to
the Effective Time and which do not exceed in the aggregate $200,000. Adjusted
Shareholders’ Equity shall be calculated without giving any effect to changes in
the net after-tax value of the securities portfolio due to market fluctuations
after the date hereof.  
 
“Average Share Price” shall mean the volume weighted average of the closing
price of EWBC Common Stock as reported in The Wall Street Journal (Western
Edition) for the 60 trading days of the Nasdaq (“NASDAQ”) ending with the fifth
trading day prior to the Effective Date.
 
“Cash Portion” shall mean either 30% or 40% of the Merger Consideration, with
the determination of the Cash Portion percentage to be provided by the Principal
Shareholder in a writing to be delivered to EWBC on or before the fifth trading
day prior to the Effective Date.
 
“Dissenters Set Aside” shall mean the combination of the Per Share Cash
Consideration and the Per Share Stock Consideration multiplied by the number of
Dissenting Shares.
 
“Merger Consideration” shall mean 2.30 times the Adjusted Shareholders’ Equity
less $1,000,000 and plus the Unrealized Loss Amount.
 
“Per Share Cash Consideration” shall mean the amount derived by dividing the
Cash Portion by the total number of shares of UNB Common Stock outstanding at
the Effective Time.
 
“Per Share Merger Consideration” shall mean the sum of the Per Share Cash
Consideration and the Per Share Stock Consideration.
 
“Per Share Stock Consideration” shall mean the number of shares of EWBC Common
Stock derived by dividing the Stock Portion, rounded to the nearest whole share,
by the total number of shares of UNB Common Stock outstanding at the Effective
Time.
 
“Stock Portion” shall mean the number of shares of EWBC Common Stock issuable in
the Merger derived as follows:
 

·  
If the Average Share Price is less than $29.00, then the Stock Portion shall be
the number of shares of EWBC Common Stock derived by dividing either 60% or 70%
of the Merger Consideration by $29.00, with the determination of the Stock
Portion percentage to be provided by the Principal Shareholder concurrently in
the writing to be delivered to EWBC on or before the fifth trading day prior to
the Effective Date;

 

·  
If the Average Share Price is at least $29.00 and not greater than $34.00, the
Stock Portion shall be the number of shares of EWBC Common Stock derived by
dividing 60% or 70% of the Merger Consideration by the Average Share Price, with
the determination of the Stock Portion percentage to be provided by the
Principal Shareholder concurrently in the writing to be delivered to EWBC on or
before the fifth trading day prior to the Effective Date;

 

·  
If the Average Share Price is greater than $34.00, the Stock Portion shall be
the number of shares of EWBC Common Stock derived by dividing 60% or 70% of the
Merger Consideration by $34.00, with the determination of the Stock Portion
percentage to be made by the Principal Shareholder concurrently in the writing
to be delivered to EWBC on or before the fifth trading day prior to the
Effective Date;

 
“UNB Common Stock” shall mean all of the 4,400,000 shares of UNB Common Stock
issued and outstanding immediately prior to the Effective Time, excluding any
Treasury Shares.
 
“Unrealized Loss Amount” shall mean 1.3 times UNB's net after-tax loss on its
securities portfolio on the date hereof.
 
(ii)  EWBC shall set aside cash from the Cash Portion and the Stock Portion an
amount of cash and EWBC Common Stock equal to the Dissenters Set Aside. EWBC
shall deliver to U. S. Stock Transfer Corporation (the “Exchange Agent”) the
remaining Stock Portion and Cash Portion. Each share of UNB Common Stock (except
for Dissenters’ Shares) shall, by virtue of the Merger and without any action on
the part of the holder thereof, be converted into the right to receive the Per
Share Cash Consideration and Per Share Stock Consideration.
 
(iii)  At the Effective Time, each share of UNB Common Stock shall be converted
into, and become exchangeable for, the Per Share Merger Consideration and the
holders of certificates formerly representing shares of UNB Common Stock shall
cease to have any rights as UNB shareholders. Except as provided above, until
such certificates are surrendered for exchange, the certificates of each holder
shall, after the Effective Time, represent for all purposes only the right to
receive the Per Share Merger Consideration.
 
(iv)  If, subsequent to the date of this Agreement but prior to the Effective
Time, the outstanding shares of EWBC Common Stock shall, through a
reclassification, recapitalization, stock dividend, stock split or reverse stock
split, have been increased, decreased, changed into or exchanged for a different
number or kind of shares or securities, appropriate adjustment will be made to
the Stock Portion.
 
(b)  Stock Transfer Books and Exchange. At the Effective Time, the stock
transfer books of UNB shall be closed as to holders of UNB Common Stock
immediately prior to the Effective Time and no transfer of UNB Common Stock by
any such holder shall thereafter be made or recognized on the stock transfer
books of UNB or the Surviving Bank. If, after the Effective Time, certificates
are properly presented in accordance with Article 3 of this Agreement to the
Exchange Agent, such certificates shall be canceled and exchanged for
certificates representing the number of whole shares of EWBC Common Stock and a
check representing the amount of cash into which UNB Common Stock represented
thereby was converted in the Merger, plus any payment for a fractional share of
EWBC Common Stock.
 
(c)  Calculations. Any calculation of a portion of a share of EWBC Common Stock
shall be rounded to the nearest ten-thousandth of a share, and any cash payment
shall be rounded to the nearest cent. For purposes of this Section 3.02, the
shares of EWBC Common Stock issued for UNB Common Stock as consideration in the
Merger shall be deemed to be “approximately equal” to the Stock Portion if such
number is within 1,000 shares of EWBC Common Stock of such amount.
 
SECTION 3.03   No Fractional Shares. Notwithstanding any other provision hereof,
no fractional shares of EWBC Common Stock and no certificates or scrip
therefore, or other evidence of ownership thereof, will be issued in the Merger;
instead, EWBC shall pay to each holder of UNB Common Stock who would otherwise
be entitled to a fractional share of EWBC Common Stock (after taking into
account all certificates of UNB Common Stock delivered by such holder) an amount
in cash (without interest) determined by multiplying such fraction by the
Average Share Price. No holder will be entitled to dividends, voting rights or
any other rights as a shareholder in respect of any fractional share of EWBC
Common Stock.
 
SECTION 3.04   Exchange Procedures.
 
(a)  Exchange Agent. No later than the Effective Time, EWBC shall deposit with
the Exchange Agent, the Stock Portion and the Cash Portion of the Merger
Consideration (the “Exchange Fund”). The Exchange Agent shall not be entitled to
vote or exercise any rights of ownership with respect to EWBC Common Stock held
by it from time to time hereunder, except that it shall receive and hold all
dividends or other distributions paid or distributed with respect to such shares
for the account of the persons entitled thereto.
 
(b)  Exchange of Certificates and Cash. Each holder of a certificate formerly
representing UNB Common Stock (other than Dissenters’ Shares or Treasury Shares)
who surrenders or has surrendered such certificate (or customary affidavits and
indemnification regarding the loss or destruction of such certificate), together
with duly executed transmittal materials, to the Exchange Agent shall, upon
acceptance thereof, be entitled to a certificate representing EWBC Common Stock
and cash into which the shares of UNB Common Stock shall have been converted
pursuant hereto, as well as cash in lieu of any fractional shares of EWBC Common
Stock to which such holder would otherwise be entitled. The Exchange Agent shall
accept such UNB certificate upon compliance with such reasonable and customary
terms and conditions as the Exchange Agent may impose to effect an orderly
exchange thereof in accordance with normal practices. Until surrendered as
contemplated by this Section 3.04, each certificate representing UNB Common
Stock shall be deemed from and after the Effective Time to evidence only the
right to receive cash and EWBC Common Stock upon such surrender. EWBC shall not
be obligated to deliver the consideration to which any former holder of UNB
Common Stock is entitled as a result of the Merger until such holder surrenders
his certificate or certificates representing such shares of UNB Common Stock for
exchange as provided herein. If any certificate for shares of UNB Common Stock,
or any check representing cash and/or declared but unpaid dividends, is to be
issued in a name other than that in which a certificate surrendered for exchange
is issued, the certificate so surrendered shall be properly endorsed and
otherwise in proper form for transfer and the person requesting such exchange
shall affix any requisite stock transfer tax stamps to the certificate
surrendered or provide funds for their purchase or establish to the satisfaction
of the Exchange Agent that such taxes are not payable.
 
(c)  Affiliates. Certificates surrendered for exchange by any person
constituting an “affiliate” of EWBC for purposes of Rule 145 under the
Securities Act, shall not be exchanged for certificates representing whole
shares of EWBC Common Stock until EWBC has received a written agreement from
such person.
 
(d)  No Liability. Notwithstanding the foregoing, neither the Exchange Agent nor
any party hereto shall be liable to any former holder of UNB Common Stock for
any amount properly delivered to a public official pursuant to applicable
abandoned property, escheat or similar laws.
 
(e)  Voting and Dividends. Former shareholders of record of UNB shall not be
entitled to vote after the Effective Time at any meeting of EWBC shareholders
until such holders have exchanged their certificates representing UNB Common
Stock for certificates representing EWBC Common Stock in accordance with the
provisions of this Agreement. Until surrendered for exchange in accordance with
the provisions of this Section 3.04, each certificate previously representing
shares of UNB Common Stock (other than Dissenters’ Shares and Treasury Shares)
shall from and after the Effective Time represent for all purposes only the
right to receive shares of EWBC Common Stock, cash and cash in lieu of
fractional shares, as set forth in this Agreement. No dividends or other
distributions declared or made after the Effective Time with respect to EWBC
Common Stock with a record date after the Effective Time shall be paid to the
holder of any unsurrendered certificate of UNB Common Stock with respect to the
shares of EWBC Common Stock represented thereby, until the holder of such
certificate of UNB Common Stock shall surrender such certificate. Subject to the
effect of applicable laws, following surrender of any such certificates of UNB
Common Stock for which shares of EWBC Common Stock are to be issued, there shall
be paid to the holder of the certificates without interest, (i) the amount of
any cash payable with respect to a fractional share of EWBC Common Stock to
which such holder is entitled pursuant to Section 3.03 and the amount of
dividends or other distributions with a record date after the Effective Time
theretofore paid with respect to such whole shares of EWBC Common Stock, and
(ii) at the appropriate payment date, the amount of dividends or other
distributions with a record date after the Effective Time but prior to surrender
and a payment date subsequent to surrender payable with respect to such whole
shares of EWBC Common Stock.
 
(f)  Withholding Rights. EWBC or the Exchange Agent shall be entitled to deduct
and withhold from the consideration otherwise payable pursuant to this Agreement
to any holder of shares of UNB Common Stock such amounts as EWBC or the Exchange
Agent is required to deduct and withhold with respect to the making of such
payment under the Code, or any provision of state, local or foreign tax law. To
the extent that amounts are so withheld by EWBC or the Exchange Agent, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the holder of the shares of UNB Common Stock in respect of which
such deduction and withholding was made by EWBC or the Exchange Agent.
 
SECTION 3.05   Anti-Dilution Provisions. In the event EWBC or UNB changes (or
establishes a record date for changing) the number of shares of EWBC Common
Stock or UNB Common Stock issued and outstanding prior to the Effective Date as
a result of a stock split, stock dividend, recapitalization or similar
transaction with respect to the outstanding EWBC Common Stock or UNB Common
Stock, as the case may be, and the record date therefore shall be prior to the
Effective Date, the Stock Portion and Per Share Stock Consideration shall be
proportionately adjusted. If, between the date hereof and the Effective Time,
EWBC shall merge, be acquired or consolidate with, by or into any other
corporation (a “Business Combination”) and the terms thereof shall provide that
EWBC Common Stock shall be converted into or exchanged for the shares of any
other corporation or entity, then provision shall be made as part of the terms
of such Business Combination so that shareholders of UNB who would be entitled
to receive shares of EWBC Common Stock pursuant to this Agreement shall be
entitled to receive, in lieu of each share of EWBC Common Stock issuable to such
shareholders as provided herein, the same kind and amount of securities or
assets as shall be distributable upon such Business Combination with respect to
one share of EWBC Common Stock (provided that nothing herein shall be construed
so as to release the acquiring entity in any such Business Combination from its
obligations under this Agreement as the successor to EWBC).
 
SECTION 3.06   Dissenters’ Rights.
 
(a)  Any Dissenting Shareholder who shall be entitled to be paid the value of
such shareholder’s shares of UNB Common Stock, as provided in 12 U.S.C. Section
214a, shall not be entitled to the Merger Consideration in respect thereof
provided for under Section 3.02 unless and until such Dissenting Shareholder
shall have failed to perfect or shall have effectively withdrawn or lost such
Dissenting Shareholder’s right to dissent from the Merger under the National
Bank Act, and shall be entitled to receive only the payment provided for by 12
 
Section U.S.C. 214a with respect to such Dissenters’ Shares.
 
(b)  If any Dissenting Shareholder shall fail to perfect or shall have
effectively withdrawn or lost such right to dissent, each share of UNB Common
Stock of such Dissenting Shareholder shall be converted at EWBC’s discretion
into the right to receive the Per Share Cash Consideration or the Per Share
Stock Consideration to be necessary or appropriate to preserve the status of the
Merger as a reorganization within the meaning of Section 368(a) of the Code.
 
ARTICLE IV  
ACTIONS PENDING ACQUISITION
 
SECTION 4.01   Forbearances of UNB. From the date hereof until the Effective
Time, except as expressly contemplated by this Agreement, without the prior
written consent of EWBC, UNB will not and the Principal Shareholder will cause
UNB to not:
 
(a)  Ordinary Course. Except as set forth in UNB Disclosure Schedule 4.01(a),
and pursuant to the terms of Section 6.16 hereof, conduct the business of UNB
other than in the ordinary and usual course or fail to use its best efforts to
preserve intact its business organizations and assets and maintain its rights,
franchises and existing relations with customers, suppliers, employees and
business associates, take any action that would adversely affect or delay the
ability of UNB, EWBC or any Subsidiaries of EWBC to perform any of their
obligations on a timely basis under this Agreement, or take any action that
would be reasonably likely to have a Material Adverse Effect on UNB.
 
(b)  Capital Stock. (i) receive any new capital contribution; (ii) issue, sell
or otherwise permit to become outstanding, or authorize the creation of, any
additional shares of stock or any Rights, (iii) enter into any agreement with
respect to the foregoing or (iv) permit any additional shares of stock to become
subject to grants of employee or director stock options, other Rights or similar
stock-based employee rights.
 
(c)  Dividends; Etc. (i) Make, declare, pay or set aside for payment any
dividend on or in respect of, or declare or make any distribution on any shares
of stock or (ii) directly or indirectly adjust, split, combine, redeem,
reclassify, purchase or otherwise acquire, any shares of its capital stock.
 
(d)  Compensation; Employment Agreements; Etc. Enter into or amend or renew any
employment, consulting, severance or similar agreements or arrangements with any
director, officer or employee of UNB or grant any salary or wage increase or
increase any employee benefit (including incentive or bonus payments), except
(i) for normal individual increases in compensation to employees in the ordinary
course of business consistent with past practice, provided that no such increase
shall result in an annual adjustment of more than 5%, (ii) for other changes
that are required by applicable law, (iii) to satisfy contractual or other
obligations existing as of the date hereof and set forth in UNB Disclosure
Schedule 4.01(d), or (iv) for grants of awards to newly hired employees
consistent with past practice.
 
(e)  Hiring and Terminations. Hire any person as an employee of UNB or promote
any employee, except (i) to satisfy contractual or regulatory obligations
existing as of the date hereof and set forth in UNB Disclosure Schedule 4.01(e)
and (ii) persons hired to fill any vacancies arising after the date hereof and
whose employment is terminable at the will of UNB, other than any person to be
hired who would have a base salary, including any guaranteed bonus or any
similar bonus, considered on an annual basis of more than $50,000.
 
(f)  Benefit Plans. Enter into, establish, adopt or amend (except (i) as may be
required by applicable law or (ii) to satisfy contractual obligations existing
as of the date hereof and set forth in UNB Disclosure Schedule 4.01(f)) any
pension, retirement, stock option, stock purchase, savings, profit sharing,
deferred compensation, consulting, bonus, group insurance or other employee
benefit, incentive or welfare contract, plan or arrangement, or any trust
agreement (or similar arrangement) related thereto, in respect of any employee,
officer, director, consultant or other service provider of UNB or take any
action to accelerate the vesting or exercisability of any stock options,
restricted stock or other compensation or benefits payable thereunder.
 
(g)  Dispositions. Except as set forth in UNB Disclosure Schedule 4.01(g), as
permitted by Section 4.01(a) and in accordance with Section 6.17, sell,
transfer, mortgage, encumber or otherwise dispose of or discontinue any of its
assets, deposits, business or properties except in the ordinary course of
business and in a transaction that, together with all other such transactions,
is not material to UNB.
 
(h)  Acquisitions. Acquire (other than by way of foreclosures or acquisitions of
control in a bona fide fiduciary capacity or in satisfaction of debts previously
contracted in good faith, in each case in the ordinary and usual course of
business consistent with past practice) all or any portion of the assets,
business, deposits or properties of any other entity except in the ordinary
course of business consistent with past practice and in a transaction that,
together with all other such transactions, is not material to UNB.
 
(i)  Capital Expenditures. Except as set forth in UNB Disclosure Schedule
4.01(i), make any capital expenditures other than capital expenditures in the
ordinary course of business consistent with past practice in amounts not
exceeding $25,000 individually or $50,000 in the aggregate.
 
(j)  Governing Documents. Amend UNB Articles or UNB By-Laws.
 
(k)  Accounting Methods. Implement or adopt any change in its accounting
principles, practices or methods, other than as may be required by GAAP.
 
(l)  Contracts. Except as set forth in UNB Disclosure Schedule 4.01(l), as
permitted under Section 4.01(a) or in accordance with Section 6.16, enter into,
renew or terminate, or make any payment not then required under, any contract or
agreement that calls for aggregate annual payments of $25,000 or more and which
is not terminable at will or with 60 days or less notice without payment of a
premium or penalty, other than loans and other transactions made in the ordinary
course of the banking business.
 
(m)  Claims. Enter into any settlement or similar agreement with respect to, or
take any other significant action with respect to the conduct of, any action,
suit, proceeding, order or investigation to which UNB is or becomes a party
after the date of this Agreement, which settlement, agreement or action involves
payment by UNB of an amount, individually or for all such settlements, that is
material to UNB and/or would impose any material restriction on the business of
the Surviving Bank or create precedent for claims that are reasonably likely to
be material to UNB.
 
(n)  Adverse Actions. Take any action which could result in (i) any of its
representations and warranties set forth in this Agreement being or becoming
untrue at any time at or prior to the Effective Time, (ii) any of the conditions
to the Merger set forth in Article 7 not being satisfied or (iii) a material
violation of any provision of this Agreement except as may be required by
applicable law or regulation.
 
(o)  Risk Management. Except as required by applicable law or regulation of the
OCC, (i) implement or adopt any material change in its interest rate and other
risk management policies, procedures or practices, (ii) fail to follow its
existing policies or practices with respect to managing its exposure to interest
rate and other risk or (iii) fail to use commercially reasonable means to avoid
any material increase in its aggregate exposure to interest rate risk.
 
(p)  Indebtedness. Incur any indebtedness for borrowed money (other than
deposits, Federal Funds borrowings and borrowings from the Federal Home Loan
Bank of San Francisco) or assume, guarantee, endorse or otherwise as an
accommodation become responsible for the obligations of any other Person.
 
(q)  Loans. Make any loan, loan commitment or renewal or extension thereof to
any Person which would, when aggregated with all outstanding loans, commitments
for loans or renewals or extensions thereof made to such Person and any
affiliate or immediate family member of such Person, exceed $1,000,000 (or
$1,500,000 in the case of renewals of existing, passed rated credit) without
submitting complete loan package information to the chief credit officer of EWB
for review with a right of comment at least two full Business Days prior to
taking such action.
 
(r)  Investments. (i) Other than in the ordinary course of business consistent
with past practice in individual amounts not to exceed $1,000,000 or in
securities transactions as provided in (ii) below, make any investment either by
contributions to capital, property transfers or purchase of any property or
assets of any Person or (ii) other than purchases of direct obligations of the
United States of America or obligations of U.S. government agencies which are
entitled to the full faith and credit of the United States of America, in any
case with a remaining maturity at the time of purchase of two years or less,
purchase or acquire securities of any type; provided, however, that in the case
of investment securities, UNB may purchase investment securities if, within five
Business Days after UNB requests in writing (which shall describe in detail the
investment securities to be purchased and the price thereof) that EWB consent to
making of any such purchase, EWB has approved such request in writing or has not
responded in writing to such request.
 
(s)  Taxes. Take any action which would materially adversely affect the tax
position of UNB or its successor after the Merger.
 
(t)  Commitments. Agree or commit to do any of the foregoing.
 
SECTION 4.02   Forbearances of EWBC. From the date hereof until the Effective
Time, except as expressly contemplated by this Agreement, without the prior
written consent of UNB, EWBC will not, and will cause each of its Subsidiaries
not to:
 
(a)  Ordinary Course. Take any action reasonably likely to have an adverse
effect on EWBC’s ability to perform any of its material obligations under this
Agreement.
 
(b)  Adverse Actions. Knowingly take any action that is intended or is
reasonably likely to result in (i) any of its representations and warranties set
forth in this Agreement being or becoming untrue in any material respect at any
time at or prior to the Effective Time, (ii) any of the conditions to the Merger
set forth in Article 7 not being satisfied or (iii) a material violation of any
provision of this Agreement except as may be required by applicable law or
regulation.
 
(c)  Commitments. Agree or commit to do any of the foregoing.
 
ARTICLE V  
REPRESENTATIONS AND WARRANTIES
 
SECTION 5.01   Disclosure Schedules. Except for the list of contracts for UNB
Disclosure Schedule 5.03(k) and the list of insurance policies, binders and
bonds for UNB Disclosure Schedule 5.03(s), each of which shall be delivered
within 10 days following the date of this Agreement, UNB shall deliver a
schedule to EWBC (the “UNB Disclosure Schedule”) and EWBC shall deliver a
schedule to UNB (the “EWBC Disclosure Schedule”), (collectively, the “Disclosure
Schedules”) on or prior to the date of this Agreement, setting forth, among
other things, items the disclosure of which is necessary or appropriate either
in response to an express disclosure requirement contained in a provision hereof
or as an exception to one or more representations or warranties contained in
Section 5.03, Section 5.04, or 5.05, respectively, or to one or more of their
respective covenants contained in Article VI. If delivered after the date
hereof, any material adverse disclosure not previously provided to EWBC shall
entitle EWBC to terminate the Agreement in its sole discretion as provided in
Article VIII; provided that any such material adverse disclosure shall not be
considered a breach of this Agreement. Items listed on the Disclosure Schedules
shall only be considered exceptions to the specific Sections for which such item
is scheduled.
 
SECTION 5.02   Standard. No representation or warranty of EWBC, EWB, UNB or the
Principal Shareholder contained in Sections 5.03, 5.04 or 5.05, respectively,
shall be deemed untrue or incorrect, and no party hereto shall be deemed to have
breached a representation or warranty, as a consequence of the existence of any
fact, event or circumstance unless such fact, circumstance or event,
individually or taken together with all other facts, events or circumstances
inconsistent with any representation or warranty contained in Section 5.03,
5.04, or 5.05, has had or is reasonably likely to have a Material Adverse Effect
on the party making such representation or warranty.
 
SECTION 5.03   Representations and Warranties of UNB. Subject to Sections 5.01
and 5.02 and except as set forth in the UNB Disclosure Schedule with respect to
a particular Section, UNB hereby represents and warrants to EWBC and EWB:
 
(a)  Organization, Standing and Authority. UNB is a nationally chartered banking
association duly licensed by and in good standing with the OCC, and its deposits
are insured by the FDIC through the Bank Insurance Fund in the manner and to the
fullest extent provided by law.
 
(b)  UNB Capital Stock. As of the date hereof, the only authorized capital stock
of UNB consists of 5,000,000 shares of UNB Common Stock, of which 4,400,000
shares are issued and outstanding. There are no shares of preferred stock
authorized or outstanding. As of the date hereof, no shares of UNB Common Stock
were held in treasury by UNB or otherwise owned by UNB. UNB has no stock option
plan nor any stock option issued or granted outstanding or exercisable. The
outstanding shares of UNB Common Stock have been duly authorized and are validly
issued and outstanding, and subject to no preemptive rights (and were not issued
in violation of any preemptive rights). There are no authorized shares of UNB
Common Stock that are reserved for issuance. UNB does not have any other Rights
issued or outstanding with respect to UNB Common Stock. UNB does not have any
commitment to authorize, issue or sell any UNB Common Stock.
 
(c)  Subsidiaries; Equity Investments. 
 
(i)  UNB has no Subsidiaries.
 
(ii)  UNB does not own beneficially, directly or indirectly, any equity
securities or similar interests of any Person or any interests of any Person or
any interest in a partnership or joint venture of any kind, except as shown on
UNB Disclosure Schedule 5.03(c).
 
(d)  Corporate Power. UNB has the corporate power and authority to carry on its
business as it is now being conducted and to own all its properties and assets;
and UNB has the corporate power and authority and has taken all corporate action
necessary to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.
 
(e)  Corporate Authority. As of the date hereof, with respect to each of clauses
(i), (ii) and (iii) below, UNB’s board of directors, by resolutions duly adopted
by unanimous vote at a meeting duly called and held, has duly (i) determined
that this Agreement and the Merger are advisable and fair to and in the best
interests of UNB and its shareholders, (ii) approved this Agreement and the
Merger and (iii) recommended that its shareholders approve this Agreement and
the Merger. Concurrently with the delivery and execution of this Agreement, the
Shareholders have approved the Agreement and the Merger by execution of the
Written Consent and no further shareholder approval or consent is required. UNB
has duly executed and delivered this Agreement and this Agreement is a valid and
legally binding obligation of UNB, enforceable in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles).
 
(f)  Regulatory Approvals; No Violations.
 
(i)  No consents or approvals of, or waivers by, or filings or registrations
with, any Governmental Authority or with any third party are required to be made
or obtained by UNB or any Subsidiary of UNB in connection with the execution,
delivery or performance by UNB of this Agreement or to consummate the Merger
except for (A) filings of applications or notices with, and approvals or waivers
by, the Federal Reserve Board, the FDIC, the OCC and any other Regulatory
Authority, as may be required, (B) filings with state securities authorities and
(C) the approval of this Agreement by the holders of two-thirds of the
outstanding shares of UNB Common Stock, voting as a single class on an
as-converted basis, which approval has been received. As of the date hereof, UNB
is not aware of any reason why the approvals set forth in Section 7.01(b) will
not be received without the imposition of a condition, restriction or
requirement of the type described in Section 7.01(b), except as described on UNB
Disclosure Schedule 5.03(f).
 
(ii)  Subject to receipt of the approvals referred to in the preceding
paragraph, and the expiration of related waiting periods, and required filings
under federal and state securities laws, the execution, delivery and performance
of this Agreement by UNB and the consummation of the transactions contemplated
hereby and thereby do not and will not (A) constitute a breach or violation of,
or a default under, or give rise to any Lien, any acceleration of remedies or
any right of termination under, any law, rule or regulation or any judgment,
decree, order, governmental permit or license, or agreement, indenture or
instrument of UNB or to which UNB or any of its respective properties is subject
or bound, (B) constitute a breach or violation of, or a default under, the UNB
Articles or the UNB By-Laws (or similar governing documents), or (C) require any
consent or approval under any such law, rule, regulation, judgment, decree,
order, governmental permit or license, agreement, indenture or instrument.
 
(g)  Financial Reports; Undisclosed Liabilities.
                (i)  The consolidated balance sheet of UNB as of December 31,
2004, and the related consolidated statements of income, cash flow and changes
in financial position of UNB for the three years then ended, audited by Deloitte
& Touche LLP, fairly present the financial position of UNB as of such dates and
the results of the operations of UNB for the periods then ended, all in
accordance with GAAP consistently applied (or in accordance with regulatory
accounting principles to the extent different from GAAP and required by a
Regulatory Authority to which UNB is subject). The books and records of UNB have
been, and are being, maintained in accordance with GAAP and any other applicable
legal and accounting requirements.
 
(ii)  UNB has timely filed all reports, registrations and statements, together
with any amendments required to be made with respect thereto, required to be
filed since December 31, 2002 with any Regulatory Authority (collectively, the
“Regulatory Filings”) and all other material reports and statements required to
be filed by it since December 31, 2002, including, without limitation, any
report or statement required to be filed pursuant to the laws of the United
States and the rules and regulations of the FDIC and any other Regulatory
Authority, and has paid all fees and assessments due and payable in connection
therewith. As of their respective dates, such reports, registrations and
statements complied in all material respects with all the laws, rules and
regulations of the applicable Regulatory Agency with which they were filed.
 
(iii)  Since December 31, 2004, UNB has not incurred any liability other than in
the ordinary course of business consistent with past practice or as otherwise
contemplated by this Agreement.
 
(iv)  Since December 31, 2004, (A) UNB has conducted its business in the
ordinary and usual course consistent with past practice (excluding the
incurrence of expenses related to this Agreement and the transactions
contemplated hereby) and (B) no event has occurred or circumstance arisen that,
individually or taken together with all other facts, circumstances and events
(described in any paragraph of this Section 5.03 or otherwise), has had or could
be reasonably likely to have a Material Adverse Effect with respect to UNB.
 
(h)  Litigation. Except as set forth on UNB Disclosure Schedule 5.03(h), no
litigation, claim or other proceeding before any court or governmental agency is
pending against UNB and, to UNB’s knowledge, no such litigation, claim or other
proceeding has been threatened and there are no facts which could reasonably
give rise to such litigation, claim or other proceeding.
 
(i)  Regulatory Matters. Except as set forth on UNB Disclosure Schedule 5.03(i):
 
(i)  UNB is not, directly or indirectly, party to or subject to any order,
decree, agreement, memorandum of understanding or similar arrangement with, or a
commitment letter or similar submission to, or extraordinary supervisory letter
from, any federal or state governmental agency or authority charged with the
supervision or regulation of financial institutions or issuers of securities or
engaged in the insurance of deposits (including, without limitation, the FDIC)
or the supervision or regulation of it (collectively, the “Regulatory
Authorities”). UNB has paid all assessments made or imposed by any Regulatory
Authority.
 
(ii)  UNB has not been advised by, nor does it have any knowledge of facts which
could give rise to an advisory notice by, any Regulatory Authority that such
Regulatory Authority is contemplating issuing or requesting (or is considering
the appropriateness of issuing or requesting) any such order, decree, agreement,
memorandum of understanding, commitment letter, supervisory letter or similar
submission.
 
(j)  Compliance With Laws. Except as set forth on UNB Disclosure Schedule
5.03(j), UNB:
 
(i)  is in compliance with all applicable federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
applicable thereto or to the employees conducting such businesses, including,
without limitation, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act, the Home Mortgage Disclosure Act, the Bank Secrecy
Act, Title III of the USA Patriot Act and all other applicable fair lending laws
and other laws relating to discriminatory business practices;
 
(ii)  has all permits, licenses, authorizations, orders and approvals of, and
has made all filings, applications and registrations with, all Governmental
Authorities that are required in order to permit it to own or lease its
properties and to conduct its businesses as presently conducted; all such
permits, licenses, certificates of authority, orders and approvals are in full
force and effect and, to UNB’s knowledge, no suspension or cancellation of any
of them is threatened; and
 
(iii)  has received, since December 31, 2004, no notification or communication
from any Governmental Authority (A) asserting that UNB is not in compliance with
any of the statutes, regulations or ordinances which such Governmental Authority
enforces or (B) threatening to revoke any license, franchise, permit or
governmental authorization (nor, to UNB’s knowledge, do any grounds for any of
the foregoing exist).
 
(k)  Contracts; Defaults.
 
(i)  Except as set forth on UNB Disclosure Schedule 5.03(k), UNB is not a party
to, bound by or subject to any agreement, contract, arrangement, commitment or
understanding (whether written or oral) (i) that is a “material contract” within
the meaning of Item 601(b)(10) of the SEC’s Regulation S-K or (ii) that
materially restricts the conduct of business by UNB. Except as set forth on UNB
Disclosure Schedule 5.03(k), UNB is not in default under any contract,
agreement, commitment, arrangement, lease, insurance policy or other instrument
to which it is a party, by which its assets, business, or operations may be
bound or affected, or under which it or its assets, business, or operations
receives benefits, and there has not occurred any event that, with the lapse of
time or the giving of notice or both, would constitute such a default. No power
of attorney or similar authorization given directly or indirectly by UNB is
currently outstanding. UNB Disclosure Schedule 5.03(k) also sets forth a true
and complete list of all third party consents or waivers required to be obtained
so as not to be in default under any contract, agreement, commitment,
arrangement, lease, insurance policy or other instrument to which UNB is a party
as a result of the transaction contemplated hereby.
 
(ii)  UNB is not party to any oral or written (A) consulting agreement not
terminable on 30 days’ or less notice, (B) agreement with any executive officer
or other key employee of UNB the benefits of which are contingent, or the terms
of which are materially altered, upon the occurrence of a transaction involving
UNB of the nature contemplated by this Agreement, (C) agreement with respect to
any employee of UNB providing any term of employment or compensation guarantee,
(D) agreement or plan, including any stock option plan, stock appreciation
rights plan, restricted stock plan or stock purchase plan, any of the benefits
of which will be increased, or the vesting of the benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement, (E) agreement
which requires the payment of referral fees or commissions or other fees in
connection with deposits, loans or any other business, (F) agreement containing
covenants that limit the ability of UNB to compete in any line of business or
with any person, or that involves any restriction on the geographic area in
which, or method by which, UNB may carry on its business (other than as may be
required by law or any Regulatory Authorities) or exclusive dealing contract
that limits the ability of UNB to contract with certain persons or to directly
engage in certain activities, or (G) agreement which requires further payments
over the remaining term of the contract in excess of $100,000.
 
(l)  No Brokers. No action has been taken by UNB that would give rise to any
valid claim against any party hereto for a brokerage commission, finder’s fee or
other like payment with respect to the transactions contemplated by this
Agreement.
 
(m)  Employee Benefit Plans.
 
(i)  All benefit and compensation plans, contracts, policies or arrangements
covering current or former employees, including officers, of UNB and current or
former directors, consultants and other service providers of UNB including, but
not limited to, “employee benefit plans” within the meaning of Section 3(3) of
ERISA, and deferred compensation, stock option, stock purchase, stock
appreciation rights, stock based, incentive and bonus plans (the “Benefit
Plans”), are set forth in UNB Disclosure Schedule 5.03(m). True and complete
copies of all Benefit Plans and all amendments thereto and all documents related
thereto have been provided or made available to EWBC, including but not limited
to (i) the Form 5500 for each Benefit Plan (if applicable) for each of the three
most recent plan years for which such forms are required to have been filed,
(ii) the most recent determination letter from the IRS (if applicable) for such
Benefit Plan, (iii) a copy of the most recent summary plan description required
for such Benefit Plan under ERISA (if applicable), (iv) a copy of the trust
instruments(s), insurance contract(s) and other funding agreement(s) forming a
part of any Benefit Plan, and (v) the latest financial statements of the Benefit
Plan (if applicable).
 
(ii)  All Benefits Plans have been operated and administered in accordance with
their terms and applicable law, including, but not limited to, ERISA and the
Code. Except as set forth on UNB Disclosure Schedule 5.03(m)(ii), each Benefit
Plan which is an “employee pension benefit plan” within the meaning of Section
3(2) of ERISA (“Pension Plan”) and which is intended to be qualified under
Section 401(a) of the Code does so qualify, and UNB has received a favorable
determination letter from the Internal Revenue Service with respect to such
qualification covering all tax law changes with respect to which Internal
Revenue Service determination letters can be issued, and no circumstances have
occurred that are likely to result in revocation of any such favorable
determination letter or the loss of the qualification of such Pension Plan under
Section 401(a) of the Code. There is no pending or threatened litigation
relating to any of the Benefits Plans. Neither UNB nor any ERISA Affiliate (as
defined below) has engaged in a transaction, taken any action or failed to take
any action or to meet any requirement with respect to any Benefit Plan or
Pension Plan that, assuming the taxable period of such transaction expired as of
the date hereof, could subject UNB to a tax or penalty imposed by any of
Sections 4971, 4972, 4975, 4976, 4977, 4978, 4979, 4980, 4980B, 4980D, 4980E,
4980F, or 4980G, of the Code or Sections 409 or 502(i) of ERISA.
 
(iii)  No liability under of Title IV of ERISA has been or is expected to be
incurred by UNB with respect to any ongoing, frozen or terminated
“single-employer plan”, within the meaning of Section 4001(a)(15) of ERISA,
currently or formerly maintained by it, or the single-employer plan of any
entity which is considered one employer with UNB under Section 4001 of ERISA or
Section 414 of the Code (an “ERISA Affiliate”), and UNB is not aware of any
condition that presents a significant risk to UNB or any ERISA Affiliate of
incurring any liability thereunder. Neither UNB nor any ERISA Affiliate has ever
participated in any “multiemployer plan” within the meaning of Section 3(37) of
ERISA. UNB has not incurred, and does it not expect to incur, any withdrawal
liability with respect to a multiemployer plan under Subtitle E of Title IV of
ERISA (regardless of whether based on contributions of an ERISA Affiliate). No
notice of a “reportable event,” within the meaning of Section 4043 of ERISA for
which the 30-day reporting requirement has not been waived, has been required to
be filed for any Pension Plan or by any ERISA Affiliate within the 12-month
period ending on the date hereof or will be required to be filed in connection
with the transactions contemplated by this Agreement.
 
(iv)  All contributions required to be made under the terms of any Benefit Plan
have been timely made. All contributions to each Benefit Plan in respect of all
current and prior plan years have been accrued in accordance with GAAP and are
reflected in UNB’s financial statements. Neither any Pension Plan nor any
single-employer plan of an ERISA Affiliate has an “accumulated funding
deficiency” (whether or not waived) within the meaning of Section 412 of the
Code or Section 302 of ERISA, and neither UNB nor any ERISA Affiliate has an
outstanding funding waiver. UNB has not provided, nor is it required to provide,
security to any Pension Plan or to any single-employer plan of an ERISA
Affiliate pursuant to Section 401(a)(29) of the Code.
 
(v)  Under each Pension Plan which is a single-employer plan, as of the last day
of the most recent plan year ended prior to the date hereof, the actuarially
determined present value of all “benefit liabilities,” within the meaning of
Section 4001(a)(16) of ERISA (as determined on the basis of the actuarial
assumptions contained in the Pension Plan’s most recent actuarial valuation and
on a termination basis), did not exceed the lesser of the actuarial value or the
then current value of the assets of such Pension Plan, and there has been no
material change in the financial condition of such Pension Plan since the last
day of the most recent plan year.
 
(vi)  UNB has no obligations to provide any current or former employee, officer,
director, consultant or other service provider health, disability or life
benefits beyond his or her retirement or other termination of service under any
Benefit Plan, other than healthcare continuation coverage mandated by applicable
law. UNB may amend or terminate any Benefit Plan at any time without incurring
any liability thereunder.
 
(vii)  Except as set forth on UNB Disclosure Schedule 5.03(m)(vii), none of the
execution of this Agreement, shareholder approval of this Agreement or
consummation of the transactions contemplated by this Agreement will, either
alone or in combination with any other event, (A) entitle any current or former
employee, officer, director, consultant or other service provider of UNB to
severance pay or any other payment or benefit, or any increase in severance pay
or any other payment or benefit upon any termination of employment or other
relationship after the date hereof, (B) accelerate the time of payment or
vesting or trigger any payment or funding (through a grantor trust or otherwise)
of compensation or benefits under, increase the amount payable or trigger any
other material obligation pursuant to, any of the Benefit Plans, (C) result in
any breach or violation of, or a default under, any of the Benefit Plans or (D)
result in any payment that would be a “parachute payment” to a “disqualified
individual” as those terms are defined in Section 280G of the Code, without
regard to whether such payment is reasonable compensation for personal services
performed or to be performed in the future. UNB Disclosure Schedule 5.03(m)(vii)
categorizes any such exceptions according to the categories above and sets forth
the amounts of any such payments to the persons listed thereon.
 
(viii)  No Benefit Plan that is subject to section 409A of the Code fails to
meet any requirement of section 409A of the Code that would result in any
Benefit Plan participant having liability for additional interest or the 20%
addition to tax under such section of the Code.
 
(n)  Labor Matters. UNB is not a party to nor bound by any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of a proceeding asserting that it has
committed an unfair labor practice (within the meaning of the National Labor
Relations Act) or seeking to compel UNB to bargain with any labor organization
as to wages or conditions of employment, nor is there any strike or other labor
dispute involving it or, to UNB’s knowledge, threatened, nor is UNB aware of any
activity involving its employees seeking to certify a collective bargaining unit
or engaging in other organizational activity.
 
(o)  Environmental Matters. (i) UNB has complied at all times with applicable
Environmental Laws; (ii) no real property (including buildings or other
structures) currently or formerly owned or operated by UNB, or any property in
which UNB has held a security interest, Lien or a fiduciary or management role
(“UNB Loan Property”), has been contaminated with, or has had any release of,
any Hazardous Substance that could reasonably be expected to result in liability
to UNB arising out of any Environmental Law; (iii) neither UNB nor any
Subsidiary of UNB could be deemed the owner or operator of any UNB Loan Property
under any Environmental Law which such UNB Loan Property has been contaminated
with, or has had any release of, any Hazardous Substance; (iv) UNB is not
subject to liability for any Hazardous Substance disposal or contamination on
any third party property; (v) UNB has not received any notice, demand letter,
claim or request for information alleging any violation of, or liability under,
any Environmental Law; (vi) UNB is not subject to any order, decree, injunction
or other agreement with any Governmental Authority or any third party relating
to any Environmental Law; (vii) there are no circumstances or conditions
(including the presence of asbestos, underground storage tanks, lead products,
polychlorinated biphenyls, prior manufacturing operations, dry-cleaning, or
automotive services) involving UNB, any currently or formerly owned or operated
property, or any UNB Loan Property, that could reasonably be expected to result
in any claims, liability or investigations against UNB, result in any
restrictions on the ownership, use, or transfer of any property pursuant to any
Environmental Law, or adversely affect the value of any UNB Loan Property and
(viii) UNB has made available to EWBC copies of all environmental reports,
studies, sampling data, correspondence, filings and other environmental
information in its possession or reasonably available to it relating to UNB, and
any currently or formerly owned or operated property or any UNB Loan Property.
 
As used herein, the term “Environmental Laws” means any federal, state or local
law, regulation, order, decree, permit, authorization, opinion, common law or
agency requirement relating to: (A) the protection or restoration of the
environment, health, safety, or natural resources, (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance or
(C) noise, odor, wetlands, indoor air, pollution, contamination or any injury or
threat of injury to persons or property in connection with any Hazardous
Substance and the term “Hazardous Substance” means any substance in any
concentration that is: (A) listed, classified or regulated pursuant to any
Environmental Law, (B) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive materials or radon or (C) any other substance which is or may be the
subject of regulatory action by any Governmental Authority in connection with
any Environmental Law.
 
(p)  Tax Matters.
 
(i)  Except as set forth UNB Disclosure Schedule 5.03(p)(i), UNB has:
 
(A)  duly and timely filed (including applicable extensions granted without
penalty) all Tax Returns required to be filed by it, and such Tax Returns are
true, correct and complete;
 
(B)  timely paid in full all Taxes required to be paid by it; and
 
(C)  made adequate provision in the financial statements of UNB (in accordance
with GAAP) for all Taxes not yet due.
 
(ii)  Except as set forth in UNB Disclosure Schedule 5.03(p)(ii), no
deficiencies for any Taxes have been proposed, asserted, assessed or, threatened
in writing against or with respect to UNB.
 
(iii)  Except as set forth in UNB Disclosure Schedule 5.03(p)(iii) of the:
 
(A)  there are no Liens for Taxes upon the assets of UNB except for statutory
Liens for current Taxes not yet due;
 
(B)  UNB has not requested any extension of time within which to file any Tax
Returns in respect of any fiscal year which have not since been filed and no
request for waivers of the time to assess any Taxes are pending or outstanding;
 
(C)  no federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending with regard to any Taxes
(other than federal or state income Taxes) of UNB, and UNB has not received a
written notice of any claims, audits or proceedings with respect to such Taxes;
 
(D)  with respect to each taxable period of UNB, the federal and state income
Tax Returns of UNB have not been audited by the Internal Revenue Service or
appropriate state tax authorities or the time for assessing and collecting
income Tax with respect to such taxable period has closed and such taxable
period is not subject to review;
 
(E)  UNB has not filed or been included in a combined, consolidated or unitary
income Tax Return other than one in which UNB was the parent of the group filing
such Tax Return;
 
(F)  UNB is not a party to any agreement providing for the allocation, sharing,
or indemnification of Taxes;
 
(G)  UNB is not required to include in income any adjustment pursuant to Section
481(a) of the Code (or any similar or corresponding provision or requirement of
state, local or foreign income Tax law), by reason of the voluntary change in
accounting method (nor has any taxing authority proposed any such adjustment or
change of accounting method);
 
(H)  no closing agreements, private letter rulings, technical advice memoranda
or similar agreement or ruling have been entered into or issued by any taxing
authority with respect to UNB within five years of the date of this Agreement,
and no such agreement or ruling has been applied for and is currently pending;
 
(I)  UNB has not made any Tax election or change in Tax election, amended any
Tax Returns or entered into any settlement or compromise of any income tax
liability of UNB;
 
(J)  UNB has not granted in writing any power of attorney which is currently in
force with respect to any Taxes or Tax Returns;
 
(K)  UNB has not constituted either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock to which Section 355 of the Code (or so much of
Section 356 of the Code as relates to Section 355 of the Code) applies and which
occurred within two years of the date of this Agreement;
 
(L)  no claim has been made in writing in any jurisdiction where UNB does not
file Tax Returns that any such entity is, or may be, subject to Tax by that
jurisdiction;
 
(M)  UNB has not filed a consent pursuant to Section 341(f) of the Code or
agreed to have Section 341(f)(2) of the Code apply to any disposition of a
subsection (f) asset (as such term is defined in Section 341(f)(4) of the Code)
owned by UNB;
 
(N)  UNB has not executed or entered into a closing agreement pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of state, local or foreign law;
 
(O)  UNB has not been a “United States real property holding corporation” within
the meaning of Section 897(c)(2) during the applicable period specified in
897(c)(1)(A)(ii) of the Code;
 
(P)  UNB has not engaged in a “reportable transaction” within the meaning of
Treasury Regulations Section 1.6011-4; and
 
(Q)  as of the date hereof, UNB has no reason to believe that any conditions
exist or will exist that might prevent or impede the Merger from qualifying as a
reorganization within the meaning of Section 368(a) of the Code.
 
(q)  Risk Management Instruments. UNB is not a party to nor has it agreed to
enter into an exchange traded or over-the-counter equity, interest rate, foreign
exchange or other swap, forward, future, option, cap, floor or collar or any
other contract that is not included on the balance sheet and is a derivatives
contract (including various combinations thereof) (each, a “Derivatives
Contract”) or owns securities that (i) are referred to generically as
“structured notes,” “high risk mortgage derivatives,” “capped floating rate
notes” or “capped floating rate mortgage derivatives” or (ii) are likely to have
changes in value as a result of interest or exchange rate changes that
significantly exceed normal changes in value attributable to interest or
exchange rate changes, except for those Derivatives Contracts and other
instruments legally purchased or entered into in the ordinary course of
business, consistent with safe and sound banking practices and regulatory
guidance. All of such Derivatives Contracts or other instruments, are legal,
valid and binding obligations of UNB, as the case may be, enforceable in
accordance with their terms (except as enforcement may be limited by general
principles of equity whether applied in a court of law or a court of equity and
by bankruptcy, insolvency and similar laws affecting creditors’ rights and
remedies generally), and are in full force and effect. UNB has duly performed in
all material respects all of their material obligations thereunder to the extent
that such obligations to perform have accrued; and, to UNB’s knowledge, there
are no breaches, violations or defaults or allegations or assertions of such by
any party thereunder which have had or could reasonably be expected to have a
Material Adverse Effect on UNB.
 
(r)  Books and Records. The books and records of UNB have been fully, properly
and accurately maintained in all material respects, and there are no material
inaccuracies or discrepancies of any kind contained or reflected therein, and
they fairly present the financial position of UNB.
 
(s)  Insurance. UNB Disclosure Schedule 5.03(s) sets forth a true and complete
list of all of the insurance policies, binders, or bonds maintained by UNB
(“Insurance Policies”). UNB is insured with reputable insurers against such
risks and in such amounts as the management of UNB reasonably has determined to
be prudent in accordance with industry practices against such risks as companies
engaged in a similar business would customarily be insured. Insurance
applications for policies that are currently in force are complete and accurate.
All the Insurance Policies are in full force and effect; UNB is not in material
default thereunder; and all claims thereunder have been filed in due and timely
fashion.
 
(t)  Allowance For Loan Losses. UNB’s Allowance for Loan Losses (“ALL”) is, and
shall be as of the Effective Date, in compliance with UNB’s existing methodology
for determining the adequacy of its ALL as well as the standards established by
applicable Governmental Authorities and the Financial Accounting Standards Board
and is and shall be adequate under all such standards.
 
(u)  Trust Business. UNB does not have trust powers.
 
(v)  Real Property.
 
(i)  UNB Disclosure Schedule 5.03(v) contains a complete and correct list of (A)
all real property or premises owned on the date hereof, in whole or in part by
UNB and all indebtedness secured by any encumbrance thereon, and (B) all real
property or premises leased in whole or in part by UNB and together with a list
of all applicable leases and the name of the lessor. None of such premises or
properties have been condemned or otherwise taken by any public authority and no
condemnation or taking is threatened or contemplated and none thereof is subject
to any claim, contract or law which might affect its use or value for the
purposes now made of it. None of the premises or properties of UNB is subject to
any current or potential interests of third parties or other restrictions or
limitations that would impair or be inconsistent in any material respect with
the current use of such property by UNB, as the case may be.
 
(ii)  Each of the leases referred to in the UNB Disclosure Schedule is valid and
existing and in full force and effect, and no party thereto is in default and no
notice of a claim of default by any party has been delivered to UNB or is now
pending, and there does not exist any event that with notice or the passing of
time, or both, would constitute a default or excuse performance by any party
thereto, provided that with respect to matters relating to any party other than
UNB, the foregoing representation is based on the knowledge of UNB and the
knowledge of UNB.
 
(w)  Title. UNB has good title to its properties and assets (other than
(i) property as to which it is lessee and (ii) real estate owned as a result of
foreclosure, transfer in lieu of foreclosure or other transfer in satisfaction
of a debtor’s obligation previously contracted) except (1) statutory Liens not
yet delinquent which are being contested in good faith by appropriate
proceedings, and Liens for taxes not yet due, (2) pledges of assets in the
ordinary course of business to secure public deposits, (3) for those assets and
properties disposed of for fair value in the ordinary course of business since
the date of UNB’s call report dated as of and for the quarter ended March 31,
2005 and (4) defects and irregularities of title and encumbrances that do not
materially impair the use thereof for the purposes for which they are held.
 
(x)  Intellectual Property. UNB owns or possesses valid and binding licenses and
other rights to use (without payment) all material trade secrets, trade names,
trademarks, service marks, inventions and processes used in its businesses; and
UNB has received no notice of conflict with respect thereto that asserts a right
of others. UNB has in all material respects performed all the obligations
required to be performed by it and is not in default in any material respect
under any contract, agreement, arrangement or commitment relating to any of the
foregoing.
 
(y)   Past Actions. UNB has not extended or renewed any extension of credit in
material violation of its applicable policies, applicable laws, regulations or
administrative orders or interpretations. Since December 31, 2003, there have
not been any acts of dishonesty, self-dealing or any breach of any statutory,
contractual or fiduciary duties, or duty of loyalty on the part of any of the
directors, or officers of UNB in connection with their duties and
responsibilities at UNB.
 
SECTION 5.04   Principal Shareholder Representations. Subject to Section 5.02,
the Principal Shareholder hereby represents and warrants to EWBC and EWB:
 
(a)  The Principal Shareholder is the record holder or beneficial owner of
4,399,500 shares of UNB Common Stock and has sole voting power and sole power to
issue voting instructions, sole power to demand appraisal rights and sole power
to enter into this Agreement and perform the obligations of the Principal
Shareholder with respect to said shares provided in this Agreement, with no
restrictions on voting rights, rights of disposition or otherwise, subject to
applicable laws and the terms of this Agreement.
 
(b)  The EWBC Common Stock to be acquired by the Principal Shareholder pursuant
to this Agreement and the Merger shall be acquired for investment and for the
Principal Shareholder’s own account, and not with a view to distribution,
resale, pledge or other disposition. The Principal Shareholder hereby makes the
further representations and warranties set forth in the Investor Letter,
attached hereto as Exhibit E (the “Investor Letter”).
 
SECTION 5.05   Representations and Warranties of EWBC and EWB. Subject to
Sections 5.01 and Section 5.02, EWBC and EWB jointly and severally, hereby
represent and warrant to UNB as follows (provided that EWB does not make any
representations and warranties as to EWBC):
 
(a)  Organization, Standing and Authority of EWBC. EWBC is duly organized,
validly existing and in good standing under the laws of the State of Delaware.
EWBC is duly qualified to do business and is in good standing in the states of
the United States and foreign jurisdictions where its ownership or leasing of
property or assets or the conduct of its business requires it to be so
qualified. EWBC has in effect all federal, state, local, and foreign
governmental authorizations necessary for it to own or lease its properties and
assets and to carry on its business as it is now conducted.
 
(b)  Organization, Standing and Authority of EWB. EWB is duly licensed by and in
good standing with the Commissioner, and its deposits are insured by the Bank
Insurance Fund or the Savings Association Insurance Fund in the manner and to
the fullest extent provided by law. EWB is duly authorized to conduct a general
banking business and is qualified and in good standing in the states of the
United States and foreign jurisdictions where its ownership or leasing of
property or assets or the conduct of its business requires it to be so
qualified. EWB has in effect all federal, state, local, and foreign governmental
authorizations necessary for it to own or lease its properties and assets and to
carry on its banking business as it is now conducted.
 
(c)  EWBC Stock.
 
(i)  As of the date hereof, the authorized capital stock of EWBC consists solely
of 200,000,000 shares of EWBC Common Stock, of which no more than 52,688,492
shares are issued and outstanding, and 5,000,000 shares of EWBC Preferred Stock,
of which no shares are issued and outstanding.
 
(ii)  As of the date hereof, the authorized capital stock of EWB consists of
50,000,000 shares of EWB Common Stock, of which 23,775,000 are issued and
outstanding.
 
(iii)  The shares of EWBC Common Stock to be issued in exchange for shares of
UNB Common Stock in the Merger, when issued in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and nonassessable
and the issuance thereof is not subject to any preemptive right.
 
(d)  Subsidiaries. Each of EWBC’s Subsidiaries has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
organization, and is duly qualified to do business and in good standing in the
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and it owns, directly or indirectly, all
the issued and outstanding equity securities of each of its Significant
Subsidiaries.
 
(e)  Corporate Power. EWBC and each of its Subsidiaries has the corporate power
and authority to carry on its business as it is now being conducted and to own
all its properties and assets; each of EWBC and EWB has the corporate power and
authority to execute, deliver and perform their obligations under this Agreement
and to consummate the transactions contemplated hereby.
 
(f)  Corporate Authority. This Agreement and the transactions contemplated
hereby have been authorized by all necessary corporate action of the boards of
directors of EWBC and EWB. This Agreement has been duly executed and delivered
by each of EWBC and EWB and this Agreement is a valid and legally binding
agreement of EWBC and EWB enforceable in accordance with its terms (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles).
 
(g)  Regulatory Approvals; No Violations.
 
(i)  No consents or approvals of, or waivers by, or filings or registrations
with, any Governmental Authority or with any third party are required to be made
or obtained by EWBC or any of its Subsidiaries in connection with the execution,
delivery or performance by EWBC or EWB of this Agreement or to consummate the
Merger except for (A) filings of applications or notices with and approvals or
waivers by the Federal Reserve Board, the FDIC, the OCC, the California
Secretary and the Commissioner, as may be required, (B) filings with the SEC and
state securities authorities, as may be required, (C) the approval of the
listing on Nasdaq of the EWBC Common Stock to be issued in the Merger, (D) such
filings as are required to be made or approvals as are required to be obtained
under the securities or “Blue Sky” laws of various states in connection with the
issuance of EWBC Common Stock in the Merger, and (E) the filing of the executed
Agreement of Merger with the Commissioner. As of the date hereof, EWBC is not
aware of any reason why the approvals set forth in Section 7.01(b) will not be
received in a timely manner and without the imposition of a condition,
restriction or requirement of the type described in Section 7.01(b).
 
(ii)  Subject to receipt, or the making, of the consents, approvals and filings
referred to in the preceding paragraph and expiration of the related waiting
periods, the execution, delivery and performance of this Agreement by EWBC and
EWB and the consummation of the transactions contemplated hereby do not and will
not (A) constitute a breach or violation of, or a default under, or give rise to
any Lien, any acceleration of remedies or any right of termination under, any
law, rule or regulation or any judgment, decree, order, governmental permit or
license, or Agreement, indenture or instrument of EWBC or of any of its
Subsidiaries or to which EWBC or any of its Subsidiaries or properties is
subject or bound, (B) constitute a breach or violation of, or a default under,
the EWBC Articles or EWBC By-Laws (or similar governing documents) or any of its
Subsidiaries or (C) require any consent or approval under any such law, rule,
regulation, judgment, decree, order, governmental permit or license, agreement,
indenture or instrument.
 
(h)  Regulatory Matters. Except as set forth on EWBC Disclosure Schedule
5.05(h):
 
(i)  None of EWBC or any of its Subsidiaries are, directly or indirectly, party
to or subject to any order, decree, agreement, memorandum of understanding or
similar arrangement with, or a commitment letter or similar submission to, or
extraordinary supervisory letter from any Regulatory Authority. EWBC and its
Subsidiaries have paid all assessments made or imposed by any Regulatory
Authority.
 
(ii)  Neither EWBC or any of its Subsidiaries have been advised by, or have any
knowledge of facts which could give rise to an advisory notice by, any
Regulatory Authority that such Regulatory Authority is contemplating issuing or
requesting (or is considering the appropriateness of issuing or requesting) any
such order, decree, agreement, memorandum of understanding, commitment letter,
supervisory letter or similar submission.
 
(i)  Financial Reports and SEC Documents; Material Adverse Effect.
 
(i)  EWBC’s Annual Report on Form 10-K for the fiscal year ended December 31,
2004 and all other reports, registration statements, definitive proxy statements
or information statements filed or to be filed by it subsequent to December 31,
2004 under the Securities Act, or under Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act in the form filed or to be filed (collectively, EWBC’s “SEC
Documents”) with the SEC, as of the date filed or to be filed, (A) complied or
will comply in all material respects as to form with the applicable requirements
under the Securities Act or the Exchange Act, as the case may be and (B) did not
and will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and each of the balance sheets contained in or incorporated by
reference into any such SEC Document (including the related notes and schedules
thereto) fairly presents, or will fairly present, the financial position of EWBC
and its Subsidiaries as of its date, and each of the statements of income and
changes in shareholders’ equity and cash flows or equivalent statements in such
SEC Documents (including any related notes and schedules thereto) fairly
presents, or will fairly present, the results of operations, changes in
shareholders’ equity and changes in cash flows, as the case may be, of EWBC and
its Subsidiaries for the periods to which they relate, in each case in
accordance with GAAP consistently applied during the periods involved, except in
each case as may be noted therein.
 
(ii)  Since December 31, 2004, EWBC and its Subsidiaries have conducted their
respective businesses in the ordinary and usual course consistent with past
practice (excluding the incurrence of expenses related to this Agreement and the
transactions contemplated hereby) and no event has occurred or circumstance
arisen that, individually or taken together with all other facts, circumstances
and events (described in any paragraph of this Section 5.05 or otherwise), is
reasonably likely to have a Material Adverse Effect with respect to EWBC or its
Subsidiaries.
 
(iii)  Except as disclosed on EWBC Disclosure Schedule 5.05(p), since December
31, 2004, neither EWBC nor any of its Subsidiaries have incurred any liability
other than in the ordinary course of business consistent with past practice or
as otherwise contemplated by this Agreement.
 
(j)  Litigation. Except as set forth on EWBC Disclosure Schedule 5.05(j), no
litigation, claim or other proceeding before any court or governmental agency is
pending against EWBC or its Subsidiaries, and to EWBC and its Subsidiaries’
knowledge, no such litigation, claim or other proceeding has been threatened and
there are no facts which could reasonably give rise to such litigation, claim or
other proceeding.
 
(k)  No Brokers. No action has been taken by EWBC or its Subsidiaries that would
give rise to any valid claim against any party hereto for a brokerage
commission, finder’s fee or other like payment with respect to the transactions
contemplated by this Agreement.
 
(l)  Environmental Matters. (i) EWBC and its Subsidiaries have complied at all
times with applicable Environmental Laws; (ii) no real property (including
buildings or other structures) currently or formerly owned or operated by EWBC
or any of its Subsidiaries, or any property in which EWBC or any of its
Subsidiaries has held a security interest, Lien or a fiduciary or management
role (collectively, “EWBC Loan Property”), has been contaminated with, or has
had any release of, any Hazardous Substance; (iii) neither EWBC nor any of its
Subsidiaries could be deemed the owner or operator of any EWBC Loan Property
under any Environmental Law which such EWBC Loan Property has been contaminated
with, or has had any release of, any Hazardous Substance; (iv) neither EWBC nor
any of its Subsidiaries is subject to liability for any Hazardous Substance
disposal or contamination on any third party property; (v) neither EWBC nor any
of its Subsidiaries has received any notice, demand letter, claim or request for
information alleging any violation of, or liability under, any Environmental
Law; (vi) neither EWBC nor any of its Subsidiaries is subject to any order,
decree, injunction or other agreement with any Governmental Authority or any
third party relating to any Environmental Law; and (vii) to EWBC’s knowledge,
there are no circumstances or conditions (including the presence of asbestos,
underground storage tanks, lead products, polychlorinated biphenyls, prior
manufacturing operations, dry-cleaning, or automotive services) involving EWBC
or its Subsidiaries, any currently or formerly owned or operated property, or
any EWBC Loan Property, that could reasonably be expected to result in any
claims, liability or investigations against EWBC or its Subsidiaries, result in
any restrictions on the ownership, use, or transfer of any property pursuant to
any Environmental Law, or adversely affect the value of any EWBC Loan Property.
 
(m)  Insurance. EWBC and its Subsidiaries are insured with reputable insurers
against such risks and in such amounts as the management of EWBC and its
Subsidiaries reasonably has determined to be prudent in accordance with industry
practices against such risks as companies engaged in a similar business would
customarily be insured. Insurance applications for policies that are currently
in force are complete and accurate. All the insurance policies binders, or bonds
maintained by EWBC and its Subsidiaries are in full force and effect; neither
EWBC nor its Subsidiaries are in material default thereunder; and all claims
thereunder have been filed in due and timely fashion.
 
(n)  Past Actions. EWB has not extended or renewed any extension of credit in
material violation of its applicable policies, applicable laws, regulations or
administrative orders or interpretations. Since December 31, 2003, there have
not been any acts of dishonesty, self-dealing or any breach of any statutory,
contractual or fiduciary duties, or duty of loyalty on the part of any of the
directors, or officers of EWBC or its Subsidiaries in connection with their
duties and responsibilities at EWBC or its Subsidiaries.
 
(o)  Compliance With Laws. Except as set forth on EWBC Disclosure Schedule
5.05(o), EWBC and its Subsidiaries:
 
(i)  are in compliance with all applicable federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
applicable thereto or to the employees conducting such businesses, including,
without limitation, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act, the Home Mortgage Disclosure Act, the Bank Secrecy
Act, Title III of the USA Patriot Act and all other applicable fair lending laws
and other laws relating to discriminatory business practices;
 
(ii)  have all permits, licenses, authorizations, orders and approvals of, and
have made all filings, applications and registrations with, all Governmental
Authorities that are required in order to permit them to own or lease their
properties and to conduct their businesses as presently conducted; all such
permits, licenses, certificates of authority, orders and approvals are in full
force and effect and, to EWBC’s knowledge, no suspension or cancellation of any
of them is threatened; and
 
(iii)  have received, since December 31, 2004, no notification or communication
from any Governmental Authority (A) asserting that EWBC or any of its
Subsidiaries are not in compliance with any of the statutes, regulations or
ordinances which such Governmental Authority enforces or (B) threatening to
revoke any license, franchise, permit or governmental authorization (nor, to
EWBC’s knowledge, do any grounds for any of the foregoing exist).
 
(p)  Contracts; Defaults. Except as set forth on EWBC Disclosure Schedule
5.05(p), neither EWBC nor any of its Subsidiaries are parties to, bound by or
subject to any agreement, contract, arrangement, commitment or understanding
(whether written or oral) that materially restricts the conduct of business by
EWBC or its Subsidiaries. Except as set forth on EWBC Disclosure Schedule
5.05(p), EWBC and its Subsidiaries are not in default under any contract,
agreement, commitment, arrangement, lease, insurance policy or other instrument
to which they are parties, by which their assets, business, or operations may be
bound or affected, or under which they or their assets, business, or operations
receives benefits, and there has not occurred any event that, with the lapse of
time or the giving of notice or both, would constitute such a default. No power
of attorney or similar authorization given directly or indirectly by EWBC and
its Subsidiaries is currently outstanding. EWBC Disclosure Schedule 5.05(p) also
sets forth a true and complete list of all third party consents or waivers
required to be obtained so as not to be in default under any contract,
agreement, commitment, arrangement, lease, insurance policy or other instrument
to which EWBC and its Subsidiaries are parties as a result of the transaction
contemplated hereby.
 
(q)  Employee Benefit Plans.
 
(i)  All benefit and compensation plans, contracts, policies or arrangements
covering current or former employees, including officers, of EWBC and its
Subsidiaries and current or former directors, consultants and other service
providers of EWBC and its Subsidiaries including, but not limited to, “employee
benefit plans” within the meaning of Section 3(3) of ERISA, and deferred
compensation, stock option, stock purchase, stock appreciation rights, stock
based, incentive and bonus plans (the “EWBC Benefits Plans”) have been operated
and administered in accordance with their terms and applicable law, including,
but not limited to, ERISA and the Code. Except as set forth on EWBC Disclosure
Schedule 5.05(q), each EWBC Benefit Plan that is a Pension Plan which is
intended to be qualified under Section 401(a) of the Code does so qualify, and
EWBC and its Subsidiaries, where applicable, have received favorable
determination letters from the Internal Revenue Service with respect to such
qualification covering all tax law changes with respect to which Internal
Revenue Service determination letters can be issued, and no circumstances have
occurred that are likely to result in revocation of any such favorable
determination letter or the loss of the qualification of such Pension Plan under
Section 401(a) of the Code. There is no pending or threatened litigation
relating to any of the EWBC Benefits Plans. Neither EWBC, its Subsidiaries, nor
any ERISA Affiliate of EWBC has engaged in a transaction, taken any action or
failed to take any action or to meet any requirement with respect to any EWBC
Benefit Plan that, assuming the taxable period of such transaction expired as of
the date hereof, could subject EWBC or its Subsidiaries to a tax or penalty
imposed by any of Sections 4971, 4972, 4975, 4976, 4977, 4978, 4979, 4980,
4980B, 4980D, 4980E, 4980F, or 4980G, of the Code or Sections 409 or 502(i) of
ERISA.
 
(ii)  No liability under Title IV of ERISA has been or is expected to be
incurred by EWBC or its Subsidiaries with respect to any ongoing, frozen or
terminated “single-employer plan”, within the meaning of Section 4001(a)(15) of
ERISA, currently or formerly maintained by it, or the single-employer plan of
any entity which is considered one employer with EWBC under Section 4001 of
ERISA or Section 414 of the Code (an “ERISA Affiliate of EWBC”), and EWBC is not
aware of any condition that presents a significant risk to EWBC, its
Subsidiaries, or any ERISA Affiliate of EWBC of incurring any liability
thereunder. Neither EWBC, its Subsidiaries, nor any ERISA Affiliate of EWBC has
ever participated in any “multiemployer plan” within the meaning of
Section 3(37) of ERISA. EWBC and its Subsidiaries have not incurred, nor do they
expect to incur, any withdrawal liability with respect to a multiemployer plan
under Subtitle E of Title IV of ERISA (regardless of whether based on
contributions of an ERISA Affiliate of EWBC).
 
(iii)  All contributions required to be made under the terms of any EWBC Benefit
Plan have been timely made. All contributions to each EWBC Benefit Plan in
respect of all current and prior plan years have been accrued in accordance with
GAAP and are reflected in EWBC and its Subsidiaries’ financial statements.
Neither any EWBC Benefit Plan that is a Pension Plan nor any single-employer
plan of an ERISA Affiliate of EWBC has an “accumulated funding deficiency”
(whether or not waived) within the meaning of Section 412 of the Code or Section
302 of ERISA, and neither EWBC, its Subsidiaries, nor any ERISA Affiliate of
EWBC has an outstanding funding waiver. Neither EWBC nor any of its Subsidiaries
have provided, nor are they required to provide, security to any EWBC Benefit
Plan that is a Pension Plan or to any single-employer plan of an ERISA Affiliate
pursuant to Section 401(a)(29) of the Code.
 
(iv)  Under each EWBC Benefit Plan that is a Pension Plan which is a
single-employer plan, as of the last day of the most recent plan year ended
prior to the date hereof, the actuarially determined present value of all
“benefit liabilities,” within the meaning of Section 4001(a)(16) of ERISA (as
determined on the basis of the actuarial assumptions contained in the Pension
Plan’s most recent actuarial valuation and on a termination basis), did not
exceed the lesser of the actuarial value or the then current value of the assets
of such Pension Plan, and there has been no material change in the financial
condition of such Pension Plan since the last day of the most recent plan year.
 
(v)  Neither EWBC nor any of its Subsidiaries have obligations to provide any of
their current or former employees, officers, directors, consultants or other
service providers health, disability or life benefits beyond his or her
retirement or other termination of service under any EWBC Benefit Plan, other
than healthcare continuation coverage mandated by applicable law.
 
(r)  Labor Matters. Neither EWBC nor any of its Subsidiaries is a party to nor
bound by any collective bargaining agreement, contract or other agreement or
understanding with a labor union or labor organization, nor are any of them the
subject of a proceeding asserting that they have committed an unfair labor
practice (within the meaning of the National Labor Relations Act) or seeking to
compel EWBC or any of its Subsidiaries to bargain with any labor organization as
to wages or conditions of employment, nor is there any strike or other labor
dispute involving it or, to EWBC’s and EWB’s knowledge, threatened, nor is
either aware of any activity involving its employees seeking to certify a
collective bargaining unit or engaging in other organizational activity.
 
(s)  Tax Matters.
 
(i)  Except as set forth in EWBC Disclosure Schedule 5.05(s)(i), EWBC and its
Subsidiaries have:
 
(A)  duly and timely filed (including applicable extensions granted without
penalty) all Tax Returns required to be filed by them, and such Tax Returns are
true, correct and complete;
 
(B)  timely paid in full all Taxes required to be paid by them; and
 
(C)  made adequate provision in the financial statements of EWBC and its
Subsidiaries (in accordance with GAAP) for all Taxes not yet due.
 
(ii)  Except as set forth in EWBC Disclosure Schedule 5.05(s)(ii), no
deficiencies for any Taxes have been proposed, asserted, assessed or, threatened
in writing against or with respect to EWBC or its Subsidiaries.
 
(iii)  Except as set forth in EWBC Disclosure Schedule 5.05(s)(iii):
 
(A)  there are no Liens for Taxes upon the assets of EWBC or its Subsidiaries
except for statutory Liens for current Taxes not yet due;
 
(B)  Neither EWBC nor any of its Subsidiaries have requested any extension of
time within which to file any Tax Returns in respect of any fiscal year which
have not since been filed and no request for waivers of the time to assess any
Taxes are pending or outstanding;
 
(C)  no federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending with regard to any Taxes
(other than federal or state income Taxes) of EWBC and its Subsidiaries, and
neither EWBC or any of its Subsidiaries have received a written notice of any
claims, audits or proceedings with respect to such Taxes;
 
(D)  with respect to each taxable period of EWBC and its Subsidiaries, the
federal and state income Tax Returns of EWBC and its Subsidiaries have not been
audited by the Internal Revenue Service or appropriate state tax authorities or
the time for assessing and collecting income Tax with respect to such taxable
period has closed and such taxable period is not subject to review;
 
(E)  Neither EWBC nor any of its Subsidiaries have filed or been included in a
combined, consolidated or unitary income Tax Return other than one in which EWBC
was the parent of the group filing such Tax Return;
 
(F)  Neither EWBC nor any of its Subsidiaries are parties to any agreement
providing for the allocation, sharing, or indemnification of Taxes;
 
(G)  Neither EWBC nor any of its Subsidiaries are required to include in income
any adjustment pursuant to Section 481(a) of the Code (or any similar or
corresponding provision or requirement of state, local or foreign income Tax
law), by reason of the voluntary change in accounting method (nor has any taxing
authority proposed any such adjustment or change of accounting method);
 
(H)  no closing agreements, private letter rulings, technical advice memoranda
or similar agreement or ruling have been entered into or issued by any taxing
authority with respect to EWBC or its Subsidiaries within five years of the date
of this Agreement, and no such agreement or ruling has been applied for and is
currently pending;
 
(I)  Neither EWBC nor any of its Subsidiaries have made any Tax election or
change in Tax election, amended any Tax Returns or entered into any settlement
or compromise of any income tax liability of EWBC or any Subsidiary,
respectively;
 
(J)  Neither EWBC nor any of its Subsidiaries have granted in writing any power
of attorney which is currently in force with respect to any Taxes or Tax
Returns;
 
(K)  Neither EWBC nor any of its Subsidiaries have constituted either a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock to which Section
355 of the Code (or so much of Section 356 of the Code as relates to Section 355
of the Code) applies and which occurred within two years of the date of this
Agreement;
 
(L)  no claim has been made in writing in any jurisdiction where EWBC or its
Subsidiaries do not file Tax Returns that any such entities are, or may be,
subject to Tax by that jurisdiction;
 
(M)  Neither EWBC nor any of its Subsidiaries have filed a consent pursuant to
Section 341(f) of the Code or agreed to have Section 341(f)(2) of the Code apply
to any disposition of a subsection (f) asset (as such term is defined in Section
341(f)(4) of the Code) owned by EWBC or its Subsidiaries;
 
(N)  Neither EWBC nor any of its Subsidiaries have executed or entered into a
closing agreement pursuant to Section 7121 of the Code or any predecessor
provision thereof or any similar provision of state, local or foreign law;
 
(O)  Neither EWBC nor any of its Subsidiaries have been “United States real
property holding corporations” within the meaning of Section 897(c)(2) during
the applicable period specified in 897(c)(1)(A)(ii) of the Code;
 
(P)  Neither EWBC nor any of its Subsidiaries have engaged in a “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4; and
 
(Q)  as of the date hereof, neither EWBC nor any of its Subsidiaries have reason
to believe that any conditions exist or will exist that might prevent or impede
the Merger from qualifying as a reorganization within the meaning of Section
368(a) of the Code.
 
(t)  Risk Management Instruments. Neither EWBC nor any of its Subsidiaries are
parties to or have they agreed to enter Derivatives Contracts or own securities
that (i) are referred to generically as “structured notes,” “high risk mortgage
derivatives,” “capped floating rate notes” or “capped floating rate mortgage
derivatives” nor (ii) are likely to have changes in value as a result of
interest or exchange rate changes that significantly exceed normal changes in
value attributable to interest or exchange rate changes, except for those
Derivatives Contracts and other instruments legally purchased or entered into in
the ordinary course of business, consistent with safe and sound banking
practices and regulatory guidance. All of such Derivatives Contracts or other
instruments, are legal, valid and binding obligations of EWBC or its
Subsidiaries, as the case may be, enforceable in accordance with their terms
(except as enforcement may be limited by general principles of equity whether
applied in a court of law or a court of equity and by bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally), and are in
full force and effect. EWBC and its Subsidiaries have duly performed in all
material respects all of their material obligations thereunder to the extent
that such obligations to perform have accrued; and, to EWBC’s and its
Subsidiaries’ knowledge, there are no breaches, violations or defaults or
allegations or assertions of such by any party thereunder which have had or
could reasonably be expected to have a Material Adverse Effect on EWBC or any of
its Subsidiaries.
 
(u)  Books and Records. The books and records of EWBC and its Subsidiaries have
been fully, properly and accurately maintained in all material respects, and
there are no material inaccuracies or discrepancies of any kind contained or
reflected therein, and they fairly present the financial position of EWBC and
its Subsidiaries.
 
(v)  Allowance For Loan Losses. EWB’s ALL is, and shall be as of the Effective
Date, in compliance with EWB’s existing methodology for determining the adequacy
of its ALL as well as the standards established by applicable Governmental
Authorities and the Financial Accounting Standards Board and is and shall be
adequate under all such standards.
 
(w)  Trust Business. EWB does not have trust powers.
 
(x)  Real Property.
 
(i)  None of the real property or premises owned on the date hereof, in whole or
in part by EWBC or its Subsidiaries and the real property or premises leased in
whole or in part by EWBC or its Subsidiaries have been condemned or otherwise
taken by any public authority and no condemnation or taking is threatened or
contemplated and none thereof is subject to any claim, contract or law which
might affect its use or value for the purposes now made of it. None of the
premises or properties of EWBC or its Subsidiaries are subject to any current or
potential interests of third parties or other restrictions or limitations that
would impair or be inconsistent in any material respect with the current use of
such property by EWBC or its Subsidiaries, as the case may be.
 
(ii)  Each of the leases referred to in Section 5.05(x)(i) is valid and existing
and in full force and effect, and no party thereto is in default and no notice
of a claim of default by any party has been delivered to EWBC or its
Subsidiaries or is now pending, and there does not exist any event that with
notice or the passing of time, or both, would constitute a default or excuse
performance by any party thereto, provided that with respect to matters relating
to any party other than EWBC and its Subsidiaries, the foregoing representation
is based on the knowledge of EWBC and the knowledge of EWB.
 
(y)  Title. EWBC and its Subsidiaries have good title to their properties and
assets (other than (i) property as to which EWBC or its Subsidiaries is lessee
and (ii) real estate owned as a result of foreclosure, transfer in lieu of
foreclosure or other transfer in satisfaction of a debtor’s obligation
previously contracted) except (1) statutory Liens not yet delinquent which are
being contested in good faith by appropriate proceedings, and Liens for taxes
not yet due, (2) pledges of assets in the ordinary course of business to secure
public deposits, (3) for those assets and properties disposed of for fair value
in the ordinary course of business since the date of EWB’s call report dated as
of and for the quarter ended March 31, 2005 and (4) defects and irregularities
of title and encumbrances that do not materially impair the use thereof for the
purposes for which they are held.
 
(z)  Intellectual Property. EWBC and its Subsidiaries own or possess valid and
binding licenses and other rights to use (without payment) all material trade
secrets, trade names, trademarks, service marks, inventions and processes used
in their respective businesses; and neither EWBC nor any of its Subsidiaries
have received notice of conflict with respect thereto that asserts a right of
others. EWBC and its Subsidiaries have in all material respects performed all
the obligations required to be performed by them and are not in default in any
material respect under any contract, agreement, arrangement or commitment
relating to any of the foregoing.
 
ARTICLE VI  
COVENANTS
 
SECTION 6.01   Reasonable Best Efforts. Subject to the terms and conditions of
this Agreement, each of EWBC, EWB, UNB and the Principal Shareholder agrees to
use their reasonable best efforts in good faith to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, proper or
desirable, or advisable under applicable laws, so as to permit consummation of
the Merger as promptly as practicable and otherwise to enable consummation of
the transactions contemplated hereby, including the satisfaction of the
conditions set forth in Article VII hereof, and shall cooperate fully with the
other parties hereto to that end.
 
SECTION 6.02   Private Placement and SEC Form S-3 Registration. The EWBC Common
Stock to be exchanged for the UNB Common Stock shall be issued pursuant to
Regulation D and Rule 506 of the Securities Act. As expeditiously as practicable
after the Effective Time, and in any event within thirty (30) days after the
Effective Time, EWBC shall:
 
(a)  Prepare and file with the SEC a registration statement under the Securities
Act covering the resale of the EWBC Common Stock issued pursuant to the
Agreement and the Merger hereunder (the “Registration Statement”) and use its
best efforts to cause such Registration Statement to become and remain effective
for two years from the Effective Time and shall use its best efforts to comply
with the rules and regulations of the SEC in preparing and filing such
Registration Statement;
 
(b)  Prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement as may be necessary to keep the Registration
Statement effective for a period of not less than one year from the date of
issuance of the EWB Common covered by such Registration Statement;
 
(c)  Make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Registration Statement at the earliest
practicable time;
 
(d)  On or prior to the date on which the Registration Statement is declared
effective, use its best efforts to register or qualify the EWBC Common Stock
covered by such Registration Statement under all applicable state laws;
 
(e)  Use its reasonable best efforts to list, on the Nasdaq the shares of EWBC
Common Stock to be issued to the Shareholders in the Merger.
 
All of the costs and expenses of each registration hereunder will be borne by
EWBC, including all registration and filing fees, the fees and expenses of
EWBC’s counsel and accountants.
 
SECTION 6.03   Press Releases. EWBC, UNB and the Principal Shareholder shall
consult with each other before issuing any press release with respect to the
Merger or this Agreement and shall not issue any such press release or make any
such public statements without the prior consent of the other party, which shall
not be unreasonably withheld; provided, however, that a party may, without the
prior consent of the other party (but after such consultation, to the extent
practicable in the circumstances), issue such press release or make such public
statements as may upon the advice of outside counsel be required by law or the
rules or regulations of Nasdaq. EWBC and UNB shall cooperate to develop all
public announcement materials and make appropriate management available at
presentations related to the transactions contemplated by this Agreement as
reasonably requested by the other party.
 
SECTION 6.04   Access; Information.
 
(a)  UNB agrees that upon reasonable notice and subject to applicable laws
relating to the exchange of information, it shall afford EWBC and EWBC’s
officers, employees, counsel, accountants and other authorized representatives
such access during normal business hours throughout the period prior to the
Effective Time to the books, records (including, without limitation, Tax Returns
and work papers of independent auditors), properties and personnel and to such
other information as EWBC may reasonably request and, during such period, it
shall furnish promptly to EWBC all information concerning its business,
properties and personnel as EWBC may reasonably request.
 
(b)  Without limiting the generality of Section 6.04(a), prior to the Effective
Time, EWBC and its respective representatives shall have the right to conduct a
review to determine (i) that the assets, books, records and operations of UNB
are in satisfactory condition and will not in a material way adversely impact
EWBC after consummation of the transactions contemplated hereby and (ii) the
accuracy of the representations and warranties and the satisfaction of the
conditions to closing as provided hereunder.
 
(c)  UNB agrees that, subject to applicable laws, it shall cooperate in good
faith with EWBC on mutually agreed operating issues which the parties agree have
priority.
 
(d)  EWBC agrees that, upon reasonable notice and subject to applicable laws
relating to the exchange of information, it shall afford UNB and its authorized
representatives such access to EWBC’s books and records as UNB may reasonably
request.
 
(e)  Each party agrees that it will not, and will cause its representatives not
to, use any information obtained pursuant to this Section 6.04 (as well as any
other information obtained prior to the date hereof in connection with the
entering into of this Agreement) for any purpose unrelated to the consummation
of the transactions contemplated by this Agreement. Subject to the requirements
of law, each party shall keep confidential, and shall cause its representatives
to keep confidential, all information and documents obtained pursuant to this
Section 6.04 (as well as any other information obtained prior to the date hereof
in connection with the entering into of this Agreement) unless such information
(i) was already known to such party, (ii) becomes available to such party from
other sources not known by such party to be bound by a confidentiality
obligation, (iii) is disclosed with the prior written approval of the party to
which such information pertains or (iv) is or becomes readily ascertainable from
publicly available sources. In the event that this Agreement is terminated or
the transactions contemplated by this Agreement shall otherwise fail to be
consummated, (A) each party shall promptly cause all copies of documents or
extracts thereof containing information and data as to another party hereto to
be returned to the party which furnished the same; (B) neither UNB or the
Principal Shareholder, on the one hand, nor EWBC or EWB, on the other hand,
shall, and each of the parties shall cause its respective representatives not
to, use any confidential information to solicit customers of the other party;
and (C) for one year after such termination, neither UNB or the Principal
Shareholder, on the one hand, nor EWBC or EWB, on the other hand, shall, and
each of the parties shall cause its respective representatives not to, solicit
the services of any employee of such other party for purposes of engaging them
as an employee, agent, consultant or independent contractor of such soliciting
party, provided, however, that neither party will be barred from retaining the
services, in any capacity, of any current employee of the other party in the
event such employee approaches such party with the intent of securing employment
with such party. Notwithstanding the foregoing, nothing herein shall prevent the
parties hereto from any general advertising or recruitment activities not
directed specifically at the employees of the other party hereto. No
investigation by any party of the business and affairs of any other party shall
affect or be deemed to modify or waive any representation, warranty, covenant or
agreement in this Agreement, or the conditions to any party’s obligation to
consummate the transactions contemplated by this Agreement.
 
SECTION 6.05   Affiliate Letter and Investor Letter. Principal Shareholder shall
deliver to EWBC, no later than 20 days prior to the Effective Date, (i) the
Investor Letter, and (ii) as an “affiliate” of UNB within the meaning of Rule
145 promulgated by the SEC under the Securities Act or SEC Accounting Releases
130 and 135, an affiliate letter, substantially in the form of Exhibit F hereto
(the “Affiliate Letter”).
 
SECTION 6.06   Acquisition Proposals. Principal Shareholder agrees not to and
UNB agrees that their officers or directors shall not, and Principal Shareholder
and UNB agree they shall direct and use their reasonable best efforts to cause
their employees, agents and representatives not to, directly or indirectly,
initiate, solicit or otherwise encourage any inquiries or the making of any
proposal or offer with respect to a merger, reorganization, share exchange,
consolidation or similar transaction involving, or any purchase of all or
substantially all of the assets of UNB or more than 10% of the outstanding
equity securities, of UNB (any such proposal or offer being hereinafter referred
to as an “Acquisition Proposal”). Principal Shareholder and UNB further agree
that neither Principal Shareholder nor UNB nor any of their officers and
directors shall, and that they shall direct and use their reasonable best
efforts to cause their employees, agents and representatives not to, directly or
indirectly, engage in any negotiations concerning, or provide any confidential
information or data to, or have any discussions with, any Person relating to an
Acquisition Proposal, or otherwise facilitate any effort or attempt to make or
implement an Acquisition Proposal. UNB agrees that it will immediately cease and
cause to be terminated any existing activities, discussions or negotiations with
any parties conducted heretofore with respect to any Acquisition Proposals.  UNB
agrees that it will take the necessary steps to promptly inform the individuals
referred to in the foregoing sentence of the obligations undertaken in this
Section 6.06.  UNB agrees that it will notify EWBC promptly, but in no event
later than the second succeeding Business Day, if any such inquiries, proposals
or offers are received by, any such information is requested from, or any such
discussions or negotiations are sought to be initiated or continued with, any of
its representatives, indicating, in connection with such notice, the name of
such Person and the material terms and conditions of any proposal or offer.
 
SECTION 6.07   Certain Policies. Prior to the Effective Date, UNB shall,
consistent with GAAP and applicable banking laws and regulations, modify or
change its loan, OREO, accrual, reserve, tax, litigation and real estate
valuation policies and practices (including loan classifications and levels of
reserves) so as to be applied on a basis that is consistent with that of EWBC.
 
SECTION 6.08   Regulatory Applications.
 
(a)  Each of EWBC and the UNB shall cooperate and use their respective
reasonable best efforts to prepare and file, or cause to be filed, all
documentation, to effect all necessary notices, reports and other filings and to
obtain all permits, consents, approvals and authorizations necessary or
advisable to be obtained from any third parties and/or Governmental Authorities
in order to consummate the Merger or any of the other transactions contemplated
by this Agreement; and any initial filings with Governmental Authorities (other
than the Registration Statement) shall be made by EWBC as soon as reasonably
practicable after the execution hereof but, provided that UNB has cooperated as
described above, in no event later than 45 days after the date hereof.  Each of
EWBC and UNB shall have the right to review in advance, and to the extent
practicable each shall consult with the other, in each case subject to
applicable laws relating to the exchange of information, with respect to all
material written information submitted to any third party and/or any
Governmental Authority in connection with the Merger and the other transactions
contemplated by this Agreement.  In exercising the foregoing right, each of such
parties agrees to act reasonably and as promptly as practicable.  Each party
hereto agrees that it shall consult with the other parties hereto with respect
to the obtaining of all material permits, consents, approvals and authorizations
of all third parties and/or Governmental Authorities necessary or advisable to
consummate the transactions contemplated by this Agreement and each party shall
keep the other parties apprised of the status of material matters relating to
completion of the transactions contemplated hereby (including promptly
furnishing the other with copies of notices or other communications received by
EWBC or UNB, as the case may be, from any third party and/or Governmental
Authority with respect to the Merger and the other transactions contemplated by
this Agreement).
 
(b)  Each party agrees, upon request, to furnish the other parties with all
information known to it (which knowledge shall be deemed to include knowledge
which could be acquired after reasonable due inquiry) concerning itself, its
Subsidiaries, directors, advisory directors, officers and shareholders and such
other matters as may be reasonably necessary or advisable in connection with any
filing, notice or application made by or on behalf of such other parties to any
third party or Governmental Authority.
 
SECTION 6.09   Indemnification by EWBC.
 
(a)  Following the Effective Time, EWBC or EWB shall indemnify, defend and hold
harmless each present and former director and officer of UNB (each, an
“Indemnified Party”) against all costs or expenses (including reasonable
attorneys’ fees), judgments, fines, losses, claims, damages or liabilities
(collectively, “Costs”) incurred in connection with any claim, action, suit,
proceeding or investigation, whether civil, criminal, administrative or
investigative, arising out of actions or omissions occurring at or prior to the
Effective Time (including, without limitation, the transactions contemplated by
this Agreement, or any related agreement, but excluding any Costs arising out of
any violation or alleged violation of the Exchange Act or the rules and
regulations thereunder) to the same extent as directors or officers under the
EWB Articles and the EWB By-Laws, as in effect on the date hereof; provided that
any determination required to be made with respect to whether an officer’s or
director’s conduct complies with the standards set forth in the EWB Articles or
the EWB By-Laws shall be made by independent counsel selected by EWBC and
reasonably acceptable to the Indemnified Party; and provided, further, that in
the absence of judicial precedent to the contrary, such counsel, in making such
determination, shall presume such officer’s or director’s conduct complied with
such standard and EWBC shall have the burden to demonstrate that such officer’s
or director’s conduct failed to comply with such standard.
 
For a period of one year from the Effective Time, EWBC shall use its
commercially reasonable efforts to provide that portion of director’s and
officer’s liability insurance that serves to reimburse the present and former
officers and directors (determined as of the Effective Time) of UNB (as opposed
to the portion that serves to reimburse UNB) with respect to claims against such
directors and officers arising from facts or events which occurred before the
Effective Time, which insurance shall contain at least the same coverage and
amounts, and contain terms and conditions no less advantageous, as that coverage
currently provided by UNB; provided, however, that if EWBC is unable to maintain
or obtain the insurance called for by this Section 6.09(a) without exceeding the
aggregate $200,000 limit on Transaction Expenses, EWBC shall use its
commercially reasonable efforts to obtain as much comparable insurance as is
available; provided, further, that officers and directors of UNB may be required
to make application and provide customary representations and warranties to
EWBC’s insurance carrier for the purpose of obtaining such insurance.
 
(b)  Any Indemnified Party wishing to claim indemnification under Section
6.09(a), upon learning of any claim, action, suit, proceeding or investigation
described above, shall promptly notify EWBC thereof; provided that the failure
so to notify shall not affect the obligations of EWBC under Section 6.09(a)
unless and to the extent that EWBC is actually prejudiced as a result of such
failure. In the event of any such claim, action, suit, proceeding or
investigation (whether arising before or after the Effective Time), (i) EWBC
shall have the right to assume the defense thereof and EWBC shall not be liable
to such Indemnified Party for any legal expenses or other counsel or any other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof, provided, however, that any Indemnified Party shall have the
right to employ counsel to represent such Indemnified Party if (A) the
Indemnified Party and EWBC shall have so mutually agreed; (B) EWBC has failed
within a reasonable time to retain counsel; (C) the Indemnified Party shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to EWBC; or (D) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnified Party, on the one hand, and EWBC or any of its Subsidiaries, on
the other hand, and representation of both sets of parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them, and in any such events the fees and expenses of such separate counsel
shall be paid by EWBC; (ii) the Indemnified Party will cooperate in the defense
of any such matter and (iii) EWBC shall not be liable for any settlement
effected without its prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, further, that EWBC
shall not have any obligation hereunder to any Indemnified Party if and when a
court of competent jurisdiction shall ultimately determine, and such
determination shall have become final, that the indemnification of such
Indemnified Party in the manner contemplated hereby is prohibited by applicable
law.
 
(c)  For a period of one (1) year following the Effective Time, EWBC and EWB
shall indemnify, defend and hold harmless the Principal Shareholder from and
against all Costs incurred by the Principal Shareholder resulting from or
arising out of any inaccuracy in or any breach of any representation, warranty,
or covenant of EWBC or its Subsidiaries contained in Section 5.05 of this
Agreement.
 
(d)  Promptly after receipt by the Principal Shareholder of notice of any
demand, claim or circumstances which, with the lapse of time, would give rise to
a claim or the commencement (or threatened commencement) of any action,
proceeding or investigation that may result in the incurrence of such Costs, the
Principal Shareholder shall promptly provide EWBC notice of such demand or
claim; provided that the failure so to notify shall not affect the obligations
of EWBC under Section 6.09(c) unless and to the extent that EWBC is actually
prejudiced as a result of such failure. In the event of any such claim, action,
suit, proceeding or investigation (whether arising before or after the Effective
Time), (i) EWBC shall have the right to assume the defense thereof and EWBC
shall not be liable to the Principal Shareholder for any legal expenses or other
counsel or any other expenses subsequently incurred by the Principal Shareholder
in connection with the defense thereof, provided, however, that the Principal
Shareholder shall have the right to employ counsel to represent the Principal
Shareholder if (A) the Principal Shareholder and EWBC shall have so mutually
agreed; (B) EWBC has failed within a reasonable time to retain counsel; (C) the
Principal Shareholder shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to EWBC; or (D) the named parties in any such proceeding (including
any impleaded parties) include both the Principal Shareholder, on the one hand,
and EWBC, on the other hand, and representation of both sets of parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them, and in any such events the fees and expenses of such
separate counsel shall be paid by EWBC; (ii) the Principal Shareholder will
cooperate in the defense of any such matter and (iii) EWBC shall not be liable
for any settlement effected without its prior written consent which shall not be
unreasonably withheld, conditioned, or delayed; provided, further, that EWBC
shall not have any obligation hereunder to the Principal Shareholder if and when
a court of competent jurisdiction shall ultimately determine, and such
determination shall have become final, that the indemnification of the Principal
Shareholder in the manner contemplated hereby is prohibited by applicable law.
 
(e)  If EWBC or any of its successors or assigns shall (i) consolidate with or
merge into any other entity and shall not be the continuing or surviving entity
of such consolidation or merger or (ii) transfer all or substantially all of its
assets to any other entity, then and in each case, proper provision shall be
made so that the successors and assigns of EWBC shall assume the obligations set
forth in this Section 6.09.
 
SECTION 6.10   Indemnification by Principal Shareholder.
 
(a)  Principal Shareholder shall indemnify, defend and hold harmless EWBC and
EWB (and their respective directors, officers, employees, representatives and
assigns) from and against all Costs incurred by EWBC or EWB resulting from or
arising out of any inaccuracy in or any breach of any representation or warranty
of the Principal Shareholder contained in Section 5.04 of this Agreement.
 
(b)  Promptly after receipt by EWBC of notice of any demand, claim or
circumstances which, with the lapse of time, would give rise to a claim or the
commencement (or threatened commencement) of any action, proceeding or
investigation that may result in the incurrence of such Costs, EWBC shall
promptly provide the Principal Shareholder notice of such demand or claim;
provided that the failure so to notify shall not affect the obligations of the
Principal Shareholder under Section 6.10(a) unless and to the extent that the
Principal Shareholder is actually prejudiced as a result of such failure. In the
event of any such claim, action, suit, proceeding or investigation (whether
arising before or after the Effective Time), (i) the Principal Shareholder shall
have the right to assume the defense thereof and the Principal Shareholder shall
not be liable to EWBC for any legal expenses or other counsel or any other
expenses subsequently incurred by the Principal Shareholder in connection with
the defense thereof, provided, however, that EWBC shall have the right to employ
counsel to represent EWBC if (A) EWBC and the Principal Shareholder shall have
so mutually agreed; (B) EWBC has failed within a reasonable time to retain
counsel; (C) EWBC shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Principal Shareholder; or (D) the named parties in any such
proceeding (including any impleaded parties) include both EWBC, on the one hand,
and the Principal Shareholder, on the other hand, and representation of both
sets of parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, and in any such events the fees and
expenses of such separate counsel shall be paid by the Principal Shareholder;
(ii) EWBC will cooperate in the defense of any such matter and (iii) the
Principal Shareholder shall not be liable for any settlement effected without
its prior written consent which shall not be unreasonably withheld, conditioned,
or delayed; provided, further, that the Principal Shareholder shall not have any
obligation hereunder to EWBC if and when a court of competent jurisdiction shall
ultimately determine, and such determination shall have become final, that the
indemnification of EWBC in the manner contemplated hereby is prohibited by
applicable law.
 
SECTION 6.11   Benefit Plans.
 
(a)  Prior to the Effective Time, UNB shall take all action necessary to
terminate any and all 401(k) Plans UNB maintains and any other Benefit Plan that
EWB may specify.
 
(b)  EWB agrees that as of and following the Effective Time, the employees of
UNB as of the Effective Time who are offered and who accept employment with EWBC
or EWB (the “Former UNB Employees”) shall be eligible to participate in EWBC’s
or EWB’s employee benefit plans in which the similarly situated employees of
EWBC or EWB participate, to the same extent as such similarly situated employees
of EWBC or EWB participate.
 
(c)  With respect to each employee benefit plan, program, policy or arrangement
maintained by EWBC or EWB for the benefit of current employees of EWBC or EWB
(each such plan, program, policy or arrangement, an “EWB Plan”), EWBC and EWB
agrees that for purposes of determining eligibility to participate and vesting
(but not for benefit accrual purposes), service with UNB shall be treated as
service with EWBC or with EWB; provided, however, that such service shall not be
recognized to the extent that such recognition would result in a duplication of
benefits. To the extent permitted by any insurer of an EWB Plan, EWB shall cause
such EWB Plan to waive (i) any pre-existing condition restriction that did not
apply under the terms of any analogous Benefit Plan immediately prior to the
Effective Time and (ii) any waiting period limitation or evidence of
insurability requirement which would otherwise be applicable to a Former UNB
Employee on or after the Effective Time to the extent such Former UNB Employee
had satisfied any similar limitation or requirement under an analogous Benefit
Plan prior to the Effective Time and shall cause such EWB Plan to give each
Former UNB Employee credit for amounts paid under any analogous Benefit Plan for
purposes of applying deductibles, co-payments and out-of-pocket maximums as
though such amounts had been paid in accordance with the terms and conditions of
the EWB Plan.
 
SECTION 6.12   Future Employment.
 
(a)  EWB shall have the right but not the obligation to offer employment
immediately following the Effective Time to any and all persons who are expected
to be officers and employees of UNB immediately before the Effective Time. UNB
will provide EWBC and EWB with information regarding such persons’ current
employment arrangements with UNB and will otherwise assist EWBC and EWB in
making such offers.
 
(b)   UNB shall establish an employee severance plan (the "New Plan") that is
acceptable to EWB for UNB employees whose positions are eliminated and who do
not accept other mutually agreeable employment with EWB.  The New Plan
shall replace and be in lieu of any existing employee severance policies of
UNB.  All severance payments under the New Plan shall provide for the execution
of a severance agreement satisfactory to EWB as a condition to receipt of
payments, which shall provide for (i) release of claims, (ii) confidentiality of
information, and (iii) no solicitation of EWB customers or employees for a
period of one year after the Effective Time.
 
SECTION 6.13   Notification of Certain Matters. Each of UNB and EWBC shall give
prompt notice to the other of any fact, event or circumstance known to it that
(i) is reasonably likely, individually or taken together with all other facts,
events and circumstances known to it, to result in any Material Adverse Effect
with respect to it or (ii) would cause or constitute a material breach of any of
its representations, warranties, covenants or agreements contained herein.
 
SECTION 6.14   Human Resources Issues. UNB agrees to cooperate with EWB with
respect to any formal meetings or interviews with one or more employees called
or arranged by UNB and held for the purpose of discussing the transactions
contemplated by this Agreement or their effect on such employees, with EWB given
the opportunity to participate in such meetings or interviews. This section is
not intended to apply to casual conversations about the transaction or informal
meetings initiated by employees, or to prohibit discussion in general, but
rather to allow EWB a role in the formal presentation of the transaction to
employees, and an opportunity to participate in the significant, formal meetings
at which the transaction is explained and discussed.
 
SECTION 6.15   Assistance with Third-Party Agreements.
 
(a)  UNB shall cooperate with and use all commercially reasonable efforts to
assist EWB in (i) gaining access to and obtaining any required consents from all
of its third-party vendors, landlords of all of their leased properties and
other parties to material agreements, promptly after the date of this Agreement,
and (ii) obtaining the cooperation of such third parties in a smooth transition
in accordance with EWB’s timetable at or after the Effective Time. UNB shall
cooperate with EWB in minimizing the extent to which any contracts will continue
in effect following the Effective Time, in addition to complying with the
prohibition of Section 4.01(l) hereof.
 
(b)  Without limiting Section 6.15(a), UNB shall use all reasonable efforts to
provide data processing and other processing support to assist EWB in performing
all tasks reasonably required to result in a successful conversion of UNB data
and other files and records to EWB’s production environment at such time as EWB
requests or after the Effective Time. Among other things, UNB shall:
 
(i)  cooperate with EWB to establish a mutually agreeable project plan to
effectuate the conversion;
 
(ii)  use its commercially reasonable efforts to have UNB’s outside contractors
continue to support both the conversion effort and its needs until the
conversion can be established;
 
(iii)  provide, or use its commercially reasonable efforts to obtain from any
outside contractors, all data or other files and layouts requested by EWB for
use in planning the conversion, as soon as reasonably practicable;
 
(iv)  provide reasonable access to personnel at corporate headquarters, data and
other processing centers, all branches and, with the consent of outside
contractors, at outside contractors, to enable the conversion effort to be
completed on schedule; and
 
(v)  to the extent reasonably practicable, give notice of termination,
conditioned upon the completion of the transactions contemplated hereby, of the
contracts of outside data and other processing contractors or other third-party
vendors when directed to do so by EWB.
 
(vi)  EWB agrees that all actions taken pursuant to this Section 6.15 shall be
taken in a manner intended to minimize disruption to the customary business
activities of UNB.
 
SECTION 6.16   Additional Agreements. In case at any time after the Effective
Time any further action is necessary or desirable to carry out the purposes of
this Agreement or to vest EWBC or EWB with full title to all properties, assets,
rights, approvals, immunities and franchises of UNB, the proper officers and
directors of each party to this Agreement shall take all necessary or
appropriate action.
 
SECTION 6.17   Pre-Closing Adjustments. At or before the Effective Time, as
determined by UNB and EWBC, UNB shall make such accounting entries or
adjustments, including additions to its ALL and charge-offs of loans as EWBC
shall direct as a result of its on-going review of UNB (including its review of
the information provided to it pursuant to Sections 6.04 and 6.14) or in order
to implement its plans following the Effective Time or to reflect expenses and
costs related to the Merger; provided, however, that unless the adjustment would
otherwise be required by applicable law, rule or regulation, or by regulatory
accounting principles and GAAP applied on a basis consistent with the financial
statements of UNB, (a) UNB shall not be required to take such actions more than
one day prior to the Effective Time or prior to the time EWBC agrees in writing
that all of the conditions to its obligation to close as set forth in Section
7.03 have been satisfied or waived and each of the approvals in Section 7.01(b)
have been received, and (b) no such adjustment shall (i) require any filing with
any Governmental Authority, (ii) violate any law, rule or regulation applicable
to EWBC, (iii) otherwise materially disadvantage UNB if the Merger was not
consummated or (iv) constitute or be deemed to be a breach, violation of or
failure to satisfy any representation, warranty, covenant, condition or other
provision of this Agreement or otherwise be considered in determining whether
any such breach, violation or failure to satisfy shall have occurred.
 
SECTION 6.18   Tax Treatment of the Merger. The parties intend the Agreement to
qualify as a tax-free reorganization for all U.S. federal income tax purposes.
Each party will (and EWBC will cause each of its Subsidiaries to) both before
and after the Effective Time (i) use reasonable efforts to cause the Agreement
to so qualify; and (ii) refrain from taking any action that would reasonably be
expected to cause the Agreement to fail to so qualify.
 
SECTION 6.19   Limit on Stock Offerings. EWBC shall not issue shares of EWBC
Common Stock for a period of ninety (90) days following the Effective Time,
except (i) as may be required by regulatory authorities or as may be anticipated
to be needed to meet regulatory capital adequacy guidelines to be considered
“well capitalized” or EWBC's internal minimum capital guidelines, (ii) upon
exercise of stock options or warrants, outstanding prior to the Effective Time,
to purchase EWBC Common Stock, or (iii) in the case of employees and directors,
the issuance of stock or the issuance of stock upon exercise of stock options,
consistent with past practices.
 
SECTION 6.20    Non-Solicitation & Confidentiality Agreements. UNB shall deliver
to EWBC Non-Solicitation & Confidentiality Agreements, substantially in the form
of Exhibit B hereto, executed by each of the Persons listed on Exhibit B-1, on
or before the Effective Date.
 
ARTICLE VII   
CONDITIONS TO CONSUMMATION OF THE MERGER
 
SECTION 7.01   Conditions to the Parties’ Obligations to Effect the Merger. The
respective obligations of the parties hereto to consummate the Merger is subject
to the fulfillment or written waiver by the parties hereto prior to the
Effective Time of each of the following conditions:
 
(a)  Shareholder Approvals. This Agreement and the Merger have been duly
approved by the affirmative written consents or the affirmative votes of the
shareholders or boards of directors of UNB, EWB and EWBC in accordance with
applicable law. Said approvals, including the Written Consent, shall continue in
effect and shall not have been revoked.
 
(b)  Regulatory Approvals. All regulatory approvals required to consummate the
transactions contemplated hereby, including the Merger, shall have been obtained
and shall remain in full force and effect and all statutory waiting periods in
respect thereof shall have expired and no such approvals shall contain any
conditions, restrictions or requirements which the board of directors of EWBC
reasonably determines in good faith would (i) following the Effective Time, have
a Material Adverse Effect on EWBC and its Subsidiaries taken as a whole or (ii)
reduce the benefits of the transactions contemplated hereby to such a degree
that EWBC would not have entered into this Agreement had such conditions,
restrictions or requirements been known at the date hereof.
 
(c)  No Injunction; No Litigation. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) which is in effect and prohibits
consummation of the transactions contemplated by this Agreement.
 
(d)  Tax Opinion. UNB and EWBC shall have received the opinion of Manatt, Phelps
& Phillips, LLP, dated the Effective Date, in form and substance reasonably
satisfactory to UNB and EWBC, to the effect that, on the basis of facts,
representations and assumptions set forth in such opinion, which are assumed in
the opinion to be consistent with the state of facts existing at the Effective
Time, the Merger more likely than not will be treated for federal income tax
purposes as a reorganization under Section 368(a) of the Code. In rendering its
opinion, Manatt, Phelps & Phillips, LLP, may require and rely upon
representations contained in letters from EWBC, EWB, UNB or the Principal
Shareholder and/or their officers or principal shareholders as are customary for
such opinions.
 
SECTION 7.02   Conditions to Obligation of UNB and the Principal Shareholder to
Effect the Merger. The obligation of UNB and the Principal Shareholder to
consummate the Merger is also subject to the fulfillment or written waiver prior
to the Effective Time of each of the following additional conditions:
 
(a)  Representations and Warranties; Agreements and Covenants. The
representations and warranties of EWBC set forth in this Agreement shall be true
and correct as of the date of this Agreement and as of the Effective Date as
though made on and as of the Effective Date (except that representations and
warranties that by their terms speak as of the date of this Agreement or some
other date shall be true and correct as of such date). For purposes of this
paragraph, such representations and warranties shall be deemed to be true and
correct in all material respects unless the failure or failures of such
representations and warranties to be true and correct in all material respects,
either individually or in the aggregate, and without giving effect to any
materiality, material adverse effect or similar qualifications set forth in such
representations and warranties, will have or would reasonably be expected to
have a Material Adverse Effect on EWBC. EWBC shall have performed, in all
material respects, each of its covenants and agreements contained in this
Agreement. UNB shall have received a certificate, dated the Effective Date,
signed on behalf of EWBC and EWB by authorized executive officers of EWBC and
EWB to such effect.
 
SECTION 7.03   Conditions to Obligation of EWBC. The obligation of EWBC and EWB
to consummate the Merger is also subject to the fulfillment or written waiver
prior to the Effective Time of each of the following conditions:
 
(a)  Representations and Warranties; Agreements and Covenants. The
representations and warranties of the Principal Shareholder and UNB set forth in
this Agreement shall be true and correct as of the date of this Agreement and as
of the Effective Date as though made on and as of the Effective Date (except
that representations and warranties that by their terms speak as of the date of
this Agreement or some other date shall be true and correct as of such date).
For purposes of this paragraph, such representations and warranties shall be
deemed to be true and correct in all material respects unless the failure or
failures of such representations and warranties to be true and correct in all
material respects, either individually or in the aggregate, and without giving
effect to any materiality, material adverse effect or similar qualifications set
forth in such representations and warranties, will have or would reasonably be
expected to have a Material Adverse Effect on UNB. UNB and the Principal
Shareholder shall have performed, in all material respects, each of its
covenants and agreements contained in this Agreement and EWBC and EWB shall have
received a certificate from UNB, dated the Effective Date, signed by the Chief
Executive Officer and the Chief Financial Officer of UNB to such effect.
 
(b)  UNB Disclosure Schedule. The UNB Disclosure Schedule shall be updated and
made current as of the day prior to the Effective Date and a draft of the
updated UNB Disclosure Schedule shall have been delivered to EWBC no later than
72 hours prior to the Effective Time; such update of the UNB Disclosure Schedule
shall not in any way affect the representations and warranties set forth in
Section 5.05 and 7.03(a). UNB shall have performed in all material respects,
each of its covenants and agreements contained in this Agreement and EWBC shall
have received a certificate, dated the Effective Date, signed by the Chief
Executive Officer and the Chief Financial Officer of UNB, to the foregoing
effect.
 
(c)  Performance of Obligations of UNB. UNB shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Effective Time, and EWBC and EWB shall have received a
certificate, dated the Effective Date, signed on behalf of UNB by the Chief
Executive Officer and the Chief Financial Officer of UNB to such effect.
 
(d)  Closing Financial Statements. At least five (5) Business Days prior to the
Effective Date, UNB shall provide EWBC with UNB’s financial statements (the
“Closing Financial Statements”) presenting the financial condition of UNB as of
the close of business at the end of the month immediately preceding the month of
the Effective Date (the “Measuring Date”) and UNB’s results of operations for
the following periods: January 1, 2005 through the close of business on the
Measuring Date; provided, however, that the Effective Date shall not occur prior
to the tenth day of any calendar month, unless otherwise agreed by the parties
hereto. Such financial statements shall have been prepared in all material
respects in accordance with GAAP and regulatory accounting principles
consistently applied and other applicable legal and accounting requirements, and
reflect all period-end accruals and other adjustments. Such financial statements
shall be accompanied by a certificate of UNB’s Chief Financial Officer, dated as
of a date no earlier than two Business Days prior to the Effective Date, to the
effect that such financial statements continue to reflect accurately, as of the
date of the certificate, the financial condition of EWBC in all material
respects.
 
(e)  Minimum ALL. As of the Measuring Date, UNB’s ALL, plus the amount of
$432,785, shall not be less than the amount which is 0.92% of the value of total
loans held by UNB valued as of Measuring Date, as determined in accordance with
GAAP.
 
(f)  FIRPTA Certificate. UNB shall have furnished to EWB a certification that
UNB is not a United States real property holding corporation, dated not more
than 30 days prior to the Effective Date, in compliance with Treasury
Regulations Sections 1.1445-2(c)(3) and 1.897-2(h), in a form reasonably
satisfactory to EWB.
 
(g)  Consents. UNB shall have obtained each of the material consents listed in
UNB Disclosure Schedule 5.03(k).
 
ARTICLE VIII  
TERMINATION
 
SECTION 8.01   Termination by Mutual Consent. This Agreement may be terminated
and the Merger may be abandoned at any time prior to the Effective Time by the
mutual written consent of EWBC, EWB, and UNB by action of their respective
boards of directors.
 
SECTION 8.02   Termination by Either EWBC, EWB or UNB. 
 
(a)  This Agreement may be terminated and the Merger may be abandoned at any
time prior to the Effective Time by action of the board of directors of either
EWBC or EWB, on the one hand, or UNB, on the other hand, in the event:
 
(i)  The UNB Disclosure Schedule delivered after the date hereof contains a
material adverse disclosure as determined in the sole discretion of the
receiving party.
 
(ii)  The Merger is not consummated by December 31, 2005 except to the extent
that the failure of the Merger then to be consummated arises out of or results
from the knowing action or inaction of (A) the party seeking to terminate
pursuant to this Section 8.02(a), or (B) any of the Shareholders (if UNB is the
party seeking to terminate), which action or inaction is in violation of their
obligations under this Agreement.
 
(iii)  The approval of any Governmental Authority required for consummation of
the Merger and the other transactions contemplated by this Agreement shall have
been denied by final and nonappealable action of such Governmental Authority or
an application therefor shall have been permanently withdrawn at the invitation,
request or suggestion of a Governmental Authority.
 
(b)  This Agreement may be terminated and the Merger may be abandoned at any
time prior to the Effective Time:
 
(i)  by action of the EWBC Board: in the event of (A) a breach by UNB or the
Principal Shareholder of any representation or warranty contained herein, which
breach cannot be or has not been cured within 30 days after the giving of
written notice to UNB or to the Principal Shareholder of such breach, (B) a
material breach by UNB or the Principal Shareholder of any of the covenants or
agreements contained herein, which breach cannot be or has not been cured within
30 days after the giving of written notice to UNB or the Principal Shareholder
of such breach, (C) UNB or any of the other Persons described in Section 6.06 as
affiliates, representatives or agents of UNB shall take any of the actions that
would be proscribed by Section 6.06, or (D) UNB shall have breached Section 6.06
or the UNB Board shall have adopted any resolution inconsistent with its
approval of this Agreement or the Merger, or failed to reconfirm its
recommendation of this Agreement within five (5) Business Days after a written
request by EWBC to do so or the Principal Shareholder has taken any action
inconsistent with the execution of the Written Consent.
 
(ii)  by action of the UNB Board: in the event of (A) a breach by EWBC or EWB of
any representation or warranty contained herein, which breach cannot be or has
not been cured within 30 days after the giving of written notice to EWB of such
breach, or (B) a material breach by EWBC or EWB of any of the covenants or
agreements contained herein, which breach cannot be or has not been cured within
30 days after the giving of written notice to EWBC and EWB of such breach, or
(C) the EWBC Board shall have adopted any resolution inconsistent with its
approval of this Agreement or the Merger, or failed to reconfirm its
recommendation of this Agreement within five (5) Business Days after a written
request by UNB to do so.
 
(c)  For purposes of Section 8.02(b), the representations and warranties
contained herein shall be deemed to have been breached by either the Principal
Shareholder, UNB, EWBC or EWB only if the failure of such representations and
warranties to be true and correct, either individually or in the aggregate, and
without giving effect to any materiality, material adverse effect or similar
qualifications set forth in such representations and warranties, will have or
would reasonably be expected to have a Material Adverse Effect on the breaching
party.
 
SECTION 8.03   Effect of Termination and Abandonment. 
 
(a)  In the event of termination of this Agreement and the abandonment of the
Merger pursuant to this Article VIII, this Agreement (other than as set forth in
Section 9.01) shall become void and of no effect with no liability or further
obligation on the part of any party hereto (or of any of its directors,
officers, employees, agents, legal and financial advisors or other
representatives); provided, however, except as otherwise provided herein, no
party shall otherwise be relieved of any liability or damages resulting from any
breach of this Agreement. 
 
(b)  In the event that this Agreement is terminated by EWBC pursuant to
Section 8.02(b)(i), then, no later than two (2) Business Days following the
expiration of the Waiting Period, the Escrow Agent shall pay a termination fee
to EWB, representing liquidated damages, of $3,000,000 (the “UNB Termination
Fee”) by wire transfer of immediately available funds to the EWB Account.  
 
(c)  In the event that this Agreement is terminated by UNB pursuant to
Section 8.02(b)(ii), then, no later than two (2) Business Days following the
expiration of the Waiting Period, the Escrow Agent shall pay a termination fee
to UNB, representing liquidated damages, of $3,000,000 (the “EWB Termination
Fee”) by wire transfer in immediately available funds to the UNB Account.
 
(d)  UNB and EWBC agree that the agreements contained in paragraphs (b) and
(c) above are an integral part of the transactions contemplated by this
Agreement, that without such agreements EWBC and UNB would not have entered into
this Agreement, and that such amounts specified therein do not constitute a
penalty.  If the applicable party fails to promptly pay to the other party the
amounts due under paragraph (b) or (c) above within the time period specified
therein, the party required to make payment thereunder shall pay all costs and
expenses (including attorneys’ fees) incurred by the other party in connection
with any action, including the filing of any lawsuit, taken to collect payment
of such amounts, together with interest on the amount of any such unpaid amounts
at the publicly announced prime rate of EWB from the date such amounts were
required to be paid.
 
SECTION 8.04   Escrow. UNB and EWB shall establish an account with the Escrow
Agent (the “Escrow”) in which the UNB Termination Fee and the EWB Termination
Fee shall be deposited concurrently with the execution of this Agreement. UNB
and EWB have each earmarked and segregated $3,000,000 for deposit into the
Escrow.
 
ARTICLE IX  
MISCELLANEOUS
 
SECTION 9.01   Survival. All representations, warranties, agreements and
covenants contained in this Agreement shall survive for one year following the
Effective Time (other than Sections 6.09, 6.10, 6.11, 6.12, and 6.19 and this
Article IX, which shall survive the Effective Time indefinitely unless otherwise
specifically provided therein) or the termination of this Agreement if this
Agreement is terminated prior to the Effective Time (other than Sections
6.04(e), 8.03 and this Article IX, which shall survive any such termination).
 
SECTION 9.02   Waiver; Amendment. Prior to the Effective Time, any provision of
this Agreement may be (i) waived in whole or in part by the party benefited by
the provision or by both parties or (ii) amended or modified at any time, by an
agreement in writing between the parties hereto executed in the same manner as
this Agreement.
 
SECTION 9.03   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original but all of
which together shall constitute one and the same instrument.
 
SECTION 9.04   Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by, and interpreted in accordance with, the laws of the State of
California (however, not to the exclusion of any applicable Federal law),
without regard to California statutes or judicial decisions regarding choice of
law questions. The parties hereby irrevocably submit to the jurisdiction of the
courts of the State of California and the federal courts of the United States of
America located in the Southern District of the State of California solely in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated herein and therein, and hereby waive, and agree to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such documents, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts, and the
parties hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such California state or federal
court. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 9.06 or in such other manner as may
be permitted by law, shall be valid and sufficient service thereof.
 
SECTION 9.05   Expenses. Each party hereto will bear all expenses incurred by it
in connection with this Agreement and the transactions contemplated hereby.
 
SECTION 9.06   Notices. All notices, requests and other communications hereunder
to a party shall be in writing and shall be deemed given if personally
delivered, telecopied (with confirmation) or mailed by registered or certified
mail (return receipt requested) to such party at its address set forth below or
such other address as such party may specify by notice to the parties hereto.
 
If to UNB:
United National Bank
2090 Huntington Drive
San Marino, CA 91108
Attention: Edward Lo, Chairman of the Board and Chief Executive Officer
Telephone: (213) 430-2020
Facsimile: (213) 533-8077
 
With a copy to:
Stephanie E. Allen, Esq.
McAndrews, Allen & Matson
2040 Main Street, 14th Floor
Irvine, CA 92614
Telephone: (949) 955-3427
Facsimile: (949) 955-3723
 
If to Principal Shareholder:
T.Y. Tsai
c/o Stephanie E. Allen, Esq.
McAndrews, Allen & Matson
2040 Main Street, 14th Floor
Irvine, CA 92614
Telephone: (949) 955-3427
Facsimile: (949) 955-3723
With a copy to:
Stephanie E. Allen, Esq.
McAndrews, Allen & Matson
2040 Main Street, 14th Floor
Irvine, CA 92614
Telephone: (949) 955-3427
Facsimile: (949) 955-3723
 
If to EWBC or EWB to:
Douglas P. Krause, Esq.
Executive Vice President, General Counsel and Corporate Secretary
East West Bancorp, Inc.
415 Huntington Drive
San Marino, CA 91108
Telephone: (626) 583-3587
Facsimile: (626) 799-2799
 
With a copies to:
Gordon M. Bava, Esq., and
T.J. Grasmick, Esq.
Manatt, Phelps & Phillips, LLP   
                1355 W. Olympic Boulevard
    Los Angeles, CA 90064
Telephone: (310) 312-4205
Facsimile: (310) 312-4224
 
SECTION 9.07   Entire Understanding; No Third Party Beneficiaries. This
Agreement, the Disclosure Schedules attached hereto and incorporated herein, and
the exhibits to the Agreement represent the entire understanding of the parties
hereto and thereto with reference to the transactions contemplated hereby and
thereby and this Agreement, the Disclosure Schedules attached hereto and
incorporated herein, and the exhibits to the Agreement, supersede any and all
other oral or written agreements heretofore made. Except for Sections 6.09 and
6.11, nothing in this Agreement, expressed or implied, is intended to confer
upon any Person, other than the parties hereto or their respective successors,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
SECTION 9.08   Effect. No provision of this Agreement shall be construed to
require UNB, EWBC, EWB or any Subsidiaries, affiliates or directors of any of
them to take any action or omit to take any action which action or omission
would violate applicable law (whether statutory or common law), rule or
regulation.
 
SECTION 9.09   Severability. Except to the extent that application of this
Section 9.09 would have a Material Adverse Effect on UNB, EWBC or EWB, any term
or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
 
SECTION 9.10   Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.
 
SECTION 9.11   Interpretation. When a reference is made in this Agreement to
Sections, Exhibits or Disclosure Schedules, such reference shall be to a Section
of, or Exhibit or Disclosure Schedule to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in counterparts by their duly authorized officers, all as of the day and year
first above written.
 
EAST WEST BANCORP, INC.
EAST WEST BANK
 
By: 
 
By: 
Name:
Name:
Title:
Title:
   
PRINCIPAL SHAREHOLDER
UNITED NATIONAL BANK
   
 
By: 
T.Y. Tsai
Name: Edward Lo
 
Title: Chairman and Chief Executive Officer



EXHIBIT D


AGREEMENT OF MERGER
 
THIS AGREEMENT OF MERGER (the “Agreement of Merger”) is made and entered into as
of this    day of   , 2005, by and between East West Bank (“EWB”) and United
National Bank (“UNB”), in connection with the transactions described in that
certain Agreement and Plan of Merger, dated as of June 29, 2005 (the “Agreement
and Plan of Merger”), by and among, EWB, UNB, East West Bancorp, Inc. (“EWBC”),
and T.Y. Tsai, principal shareholder of UNB. Terms not otherwise defined herein
shall have the meaning given them in the Agreement and Plan of Merger.
 
RECITALS
 
1. UNB is a national banking association duly organized, validly existing and in
good standing under the laws of the United States and is authorized by the
Comptroller of the Currency to conduct a general banking business, with
authorized capital of 5,000,000 shares of $5 par value common stock (“UNB Common
Stock”), of which, on the date hereof, there are 4,400,000 shares issued and
outstanding.
 
2. EWB is a corporation duly organized, validly existing and in good standing
under the laws of the State of California, with authorized capital of 50,000,000
shares of common stock, no par value (“EWB Common Stock”) of which, on the date
hereof, there are 23,775,000 shares issued and outstanding, all of which are
owned by EWBC, the parent corporation of EWB.
 
3. The respective Boards of Directors of EWB and UNB deem it desirable and in
the best interests of their respective corporations and stockholders that UNB be
merged with and into EWB as provided in this Agreement of Merger pursuant to the
laws of the State of California (the “Merger”) and that EWB be the surviving
corporation (“Surviving Bank”).
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein set forth and for the purpose of prescribing the terms and
conditions of such Merger, the parties hereto agree as follows:
 
ARTICLE I
THE MERGER
 
Upon consummation of the Merger at the Effective Time (as defined in Article
VIII hereof), UNB shall be merged with and into EWB, which shall thereupon be
the Surviving Bank, and the separate corporate existence of UNB shall cease.
 
ARTICLE II
NAME
 
The name of the Surviving Bank shall be “East West Bank”.
 

ARTICLE III
ARTICLES OF INCORPORATION
 
The Articles of Incorporation of EWB as in effect immediately prior to the
Effective Time shall, at and after the Effective Time, continue to be the
Articles of Incorporation of the Surviving Bank.
 
ARTICLE IV
BYLAWS
 
The Bylaws of EWB as in effect immediately prior to the Effective Time shall, at
and after the Effective Time, continue to be the Bylaws of the Surviving Bank.
 
ARTICLE V
RIGHTS AND DUTIES OF SURVIVING BANK
 
At and after the Effective Time, all rights, privileges, powers and franchises
and all property and assets of every kind and description of EWB and UNB shall
be vested in and be held and enjoyed by the Surviving Bank, without further act
or deed, and all the estates and interests of every kind of EWB and UNB,
including all debts due to either of them, shall be as effectively the property
of the Surviving Bank as they were of EWB and UNB, and the title to any real
estate vested by deed or otherwise in either EWB or UNB shall not revert or be
in any way impaired by reason of the Merger; and all rights of creditors and
liens upon any property of EWB and UNB shall be preserved unimpaired and all
debts, liabilities and duties of EWB and UNB shall be debts, liabilities and
duties of the Surviving Bank and may be enforced against it to the same extent
as if said debts, liabilities and duties had been incurred or contracted by it.
 
ARTICLE VI
CONVERSION OF SHARES
 
In and by virtue of the Merger and at the Effective Time, pursuant to this
Agreement of Merger, the shares of EWB Common Stock and UNB Common Stock
outstanding at the Effective Time shall be converted as follows:
 
(a) Effect on UNB Common Stock. Each share of UNB Common Stock issued and
outstanding immediately prior to the Effective Time, excluding any Dissenters’
Shares (as defined below) or shares of UNB Common Stock held by EWBC (or any of
its Subsidiaries), other than those held in a fiduciary capacity or as a result
of debts previously contracted, shall, without any action on the part of the
holder thereof, cease to be outstanding and be converted into the right to
receive $___________ in cash and _________ shares of EWBC Common Stock.
 
“Dissenters’ Shares” means shares of UNB Common Stock held by a UNB shareholder
with respect to which such shareholder, in accordance with the National Bank
Act, perfects such shareholder’s right to dissent to the Merger.
 
(b) Fractional Shares. No fractional shares of EWBC Common Stock and no
certificates or scrip therefore, or other evidence of ownership thereof, will be
issued in the Merger; instead, EWBC shall pay to each holder of UNB Common Stock
who would otherwise be entitled to a fractional share of EWBC Common Stock
(after taking into account all certificates of UNB Common Stock delivered by
such holder) an amount in cash (without interest) determined by multiplying such
fraction by $________. No holder will be entitled to dividends, voting rights or
any other rights as a shareholder in respect of any fractional share of EWBC
Common Stock.
 
(c) Dissenters’ Shares. Any shares of UNB Common Stock that are Dissenters’
Shares shall not be converted into or represent a right to receive EWBC Common
Stock or cash hereunder unless and until such shares have lost their status as
dissenting shares under 12 U.S.C. 214a, at which time such shares shall be
converted into cash or EWBC Common Stock.
 
(d) Cancellation of Certain Shares. Any shares of UNB Common Stock held by EWBC
(or any of its Subsidiaries) or by UNB, other than those held in a fiduciary
capacity or as a result of debts previously contracted, shall be canceled and
retired at the Effective Time and no per share cash consideration or per share
stock consideration shall be paid or issued in exchange therefore.
 
(e) Effect on EWB Common Stock. Each share of EWB Common Stock, issued and
outstanding immediately prior to the Effective Time shall remain an issued and
outstanding share of common stock of the Surviving Bank, and shall not be
affected by the Merger.
 
ARTICLE VII
FURTHER ACTION
 
The parties hereto shall execute and deliver, or cause to be executed and
delivered, all such deeds and other instruments, and will take or cause to be
taken all further or other action as they may deem necessary or desirable, in
order to vest in and confirm to the Surviving Bank title to and possession of
all of EWB’s and UNB’s property, rights, privileges, powers and franchises
hereunder, and otherwise to carry out the intent and purposes of this Agreement
of Merger.
 
ARTICLE VIII
EFFECTIVE TIME
 
The Merger will become effective upon the filing, in accordance with Section
4887 of the California Financial Code, of a copy of this Agreement of Merger
(bearing the certification of the Secretary of State of the State of California)
and all other requisite accompanying certificates in the office of the
California Commissioner of Financial Institutions (the “Commissioner”). The date
and time of such filing with the Commissioner is referred to herein as the
“Effective Time”.
 
ARTICLE IX
SUCCESSORS AND ASSIGNS
 
This Agreement of Merger shall be binding upon and enforceable by the parties
hereto and their respective successors, assigns and transferees, but this
Agreement of Merger may not be assigned by either party without the written
consent of the other.
 
ARTICLE X
GOVERNING LAW
 
This Agreement of Merger has been executed in the State of California, and the
laws of the State of California shall govern the validity and interpretation
hereof and the performance by the parties hereto.
 
ARTICLE XI
TERMINATION
 
This Agreement of Merger may, by the mutual consent and action of the Boards of
Directors of EWB and UNB, be abandoned at any time before or after approval
thereof by the shareholders of EWB and UNB, but not later than the filing of
this Agreement of Merger with the Secretary of State.

 
[Remainder of this page was intentionally left blank]
 
IN WITNESS WHEREOF, EWB and UNB, pursuant to the approval and authority duly
given by resolution of their respective Board of Directors, have caused this
Agreement of Merger to be signed by their respective authorized officers on the
day and year first above written.
 
EAST WEST BANK




By: _______________________________ 

__________________________________

 
UNITED NATIONAL BANK

 
By: __________________________________
 
__________________________________


 

--------------------------------------------------------------------------------


CERTIFICATE OF APPROVAL
OF
AGREEMENT OF MERGER




     and     certify that:
 

1.  
They are the and the , respectively, of EAST WEST BANK, a California banking
corporation (“EWB”).

 

2.  
The Agreement of Merger in the form attached was duly approved by the board of
directors of the corporation.

 

3.  
Shareholder approval of East West Bancorp, Inc., the parent of EWB, was not
required, pursuant to Section 1201 of the California General Corporation Law.



We further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
of our own knowledge.
 
Dated this  th day of    , 2005, at San Marino, California.
 
By: _______________________________ 
 
 
________________________________

 
 
 

--------------------------------------------------------------------------------




CERTIFICATE OF APPROVAL
OF
AGREEMENT OF MERGER
 


 
     and      certify that:
 

1.  
They are the and the, respectively, of UNB, a national banking association (the
“Bank”).

 

2.  
The Agreement of Merger in the form attached was duly approved by the board of
directors and the shareholders of the Bank.

 

3.  
There is only one class of shares. The total number of outstanding shares
entitled to vote on the merger was 4,400,000.

 

4.  
The principal terms of the Agreement of Merger were approved by a vote which
equaled or exceeded the vote required. The percentage vote required was more
than 66 2/3%.

 
We further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
of our own knowledge.
 
Dated this  th day of    , 2005, at San Marino, California.
 
By: ______________________________________
 
 
______________________________________
 
 



 
 

 
 
